

Exhibit 10.1
  
 
[logo.jpg]
 
CREDIT AGREEMENT
 
dated as of
 
August 31, 2010
 
among
 
U.S. CONCRETE, INC.
 
The Lenders Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Lead Arranger
 
WELLS FARGO CAPITAL FINANCE, LLC,
as Documentation Agent and Lead Arranger
 
CHASE BUSINESS CREDIT
  


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
 
Article I
 
Definitions
     
Section 1.01
Defined Terms
1
Section 1.02
Classification of Loans and Borrowings
33
Section 1.03
Terms Generally
33
Section 1.04
Accounting Terms; GAAP
33
Section 1.05
Times of Day
34
Section 1.06
Timing of Payment of Performance
34
Section 1.07
Certifications
34
 
Article II
 
The Credits
     
Section 2.01
Commitments
34
Section 2.02
Loans and Borrowings
34
Section 2.03
Requests for Revolving Borrowings
35
Section 2.04
Protective Advances
36
Section 2.05
Swingline Loans and Overadvances
36
Section 2.06
Letters of Credit.
38
Section 2.07
Funding of Borrowings
43
Section 2.08
Interest Elections
43
Section 2.09
Termination and Reduction of Commitments
44
Section 2.10
Repayment of Loans; Evidence of Debt
45
Section 2.11
Prepayment of Loans
46
Section 2.12
Fees
47
Section 2.13
Interest
48
Section 2.14
Alternate Rate of Interest
49
Section 2.15
Increased Costs
49
Section 2.16
Break Funding Payments
50
Section 2.17
Taxes
51
Section 2.18
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
53
Section 2.19
Mitigation Obligations; Replacement of Lenders
55
Section 2.20
Defaulting Lenders
56
Section 2.21
Returned Payments
58
 
Article III
 
Representations and Warranties
     
Section 3.01
Organization; Powers
58


 
i

--------------------------------------------------------------------------------

 


Section 3.02
Authorization; Enforceability
58
Section 3.03
Governmental Approvals; No Conflicts
58
Section 3.04
Financial Condition; No Material Adverse Change
58
Section 3.05
Properties
59
Section 3.06
Litigation and Environmental Matters
59
Section 3.07
Compliance with Laws and Agreements
60
Section 3.08
Investment Company Status
60
Section 3.09
Taxes
60
Section 3.10
ERISA
60
Section 3.11
Disclosure
61
Section 3.12
Material Agreements
61
Section 3.13
Solvency
61
Section 3.14
Insurance
62
Section 3.15
Capitalization and Subsidiaries
62
Section 3.16
Security Interest in Collateral
62
Section 3.17
Employment Matters
62
Section 3.18
Common Enterprise
63
Section 3.19
Margin Regulations
63
 
Article IV
 
Conditions
     
Section 4.01
Effective Date
63
Section 4.02
Each Credit Event
67
Section 4.03
Determinations Under Sections 4.01 and 4.02
68
Section 4.04
Post-Closing Conditions
68
 
Article V
 
Affirmative Covenants
     
Section 5.01
Financial Statements; Borrowing Base and Other Information
69
Section 5.02
Notices of Material Events
73
Section 5.03
Existence; Conduct of Business
74
Section 5.04
Payment of Obligations
74
Section 5.05
Maintenance of Properties
74
Section 5.06
Books and Records; Inspection Rights
75
Section 5.07
Compliance with Laws
75
Section 5.08
Use of Proceeds
75
Section 5.09
Insurance
75
Section 5.10
Casualty and Condemnation
76
Section 5.11
Appraisals
76
Section 5.12
Depository Banks
76
Section 5.13
Additional Collateral; Further Assurances
76
Section 5.14
Field Examinations
77


 
ii

--------------------------------------------------------------------------------

 


Article VI
 
Negative Covenants
     
Section 6.01
Indebtedness
78
Section 6.02
Liens
80
Section 6.03
Fundamental Changes
82
Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
82
Section 6.05
Asset Sales
84
Section 6.06
Sale and Leaseback Transactions
85
Section 6.07
Swap Agreements
85
Section 6.08
Restricted Payments; Certain Payments of Indebtedness
86
Section 6.09
Transactions with Affiliates
87
Section 6.10
Restrictive Agreements
87
Section 6.11
Amendment of Material Documents
88
Section 6.12
Capital Expenditures
88
Section 6.13
Fixed Charge Coverage Ratio
88
Section 6.14
End of Fiscal Year and Fiscal Quarters
89
 
Article VII
 
Events of Default
 
Article VIII
 
The Administrative Agent
 
Article IX
 
Miscellaneous
     
Section 9.01
Notices
95
Section 9.02
Waivers; Amendments
96
Section 9.03
Expenses; Indemnity; Damage Waiver
98
Section 9.04
Successors and Assigns
100
Section 9.05
Survival
104
Section 9.06
Counterparts; Integration; Effectiveness
104
Section 9.07
Severability
104
Section 9.08
Right of Setoff
104
Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
105
Section 9.10
WAIVER OF JURY TRIAL
106
Section 9.11
Headings
106
Section 9.12
Confidentiality
106
Section 9.13
Several Obligations; Nonreliance; Violation of Law
107
Section 9.14
USA PATRIOT Act
107
Section 9.15
Disclosure
108
Section 9.16
Appointment for Perfection
108


 
iii

--------------------------------------------------------------------------------

 


Section 9.17
Interest Rate Limitation
108
Section 9.18
Intercreditor Agreement
108
 
Article X
 
Loan Guaranty
     
Section 10.01
Guaranty
109
Section 10.02
Guaranty of Payment
109
Section 10.03
No Discharge or Diminishment of Loan Guaranty
109
Section 10.04
Defenses Waived
110
Section 10.05
Rights of Subrogation
110
Section 10.06
Reinstatement; Stay of Acceleration
110
Section 10.07
Information
111
Section 10.08
Termination
111
Section 10.09
Taxes
111
Section 10.10
Maximum Liability
111
Section 10.11
Contribution
112
Section 10.12
Liability Cumulative
112

 
SCHEDULES:


Commitment Schedule
Schedule 2.06
—
Existing Letters of Credit
Schedule 3.05
—
Properties
Schedule 3.06
—
Disclosed Matters
Schedule 3.09
—
Taxes
Schedule 3.10
—
ERISA
Schedule 3.12
—
Material Agreements
Schedule 3.14
—
Insurance
Schedule 3.15
—
Capitalization and Subsidiaries
Schedule 3.17
—
Employment Matters
Schedule 6.01
—
Existing Indebtedness
Schedule 6.02
—
Existing Liens
Schedule 6.05
—
Asset Sales
Schedule 6.04
—
Existing Investments
Schedule 6.09
—
Transactions with Affiliates
Schedule 6.10
—
Existing Restrictions


 
iv

--------------------------------------------------------------------------------

 
 
EXHIBITS:
 
Exhibit A
—
Form of Assignment and Assumption
Exhibit B
—
[Reserved.]
Exhibit C
—
Form of Borrowing Base Certificate
Exhibit D
—
Form of Compliance Certificate
Exhibit E
—
Joinder Agreement


 
v

--------------------------------------------------------------------------------

 

DEFINITIONS
 

 
Page
   
Account
1
Account Debtor
1
Acquisition
1
Act
107
Adjusted LIBO Rate
1
Adjusted One Month LIBOR Rate
1
Administrative Agent
1
Administrative Questionnaire
1
Affiliate
2
Aggregate Credit Exposure
2
Aggregates
2
Agreement
1
Applicable Margin
2
Applicable Percentage
2
Applicable Unused Commitment Fee Rate
2
Appraisal
2
Approved Fund
2
Assignment and Assumption
2
Auto-Extension Letter of Credit
42
Availability
2
Availability Block
2
Availability Period
3
Available Revolving Commitment
3
Banking Services
3
Banking Services Obligations
3
Banking Services Reserves
3
Board
3
Borrower
3
Borrowing
3
Borrowing Base
3
Borrowing Base Certificate
4
Borrowing Base Collateral
4
Borrowing Base Contributors
4
Borrowing Request
4
Business Day
4
Capital Expenditures
4
Capital Lease
4
Capital Lease Obligations
5
CB Floating Rate
5
CBFR
5
Change in Control
5
Change in Law
5


 
vi

--------------------------------------------------------------------------------

 


Charges
108
Chase
5
Class
5
Code
6
Collateral
6
Collateral Access Agreement
6
Collateral Documents
6
Collection Account
6
Commercial LC Exposure
6
Commitment
6
Commitment Schedule
6
Consolidated Net Tangible Assets
6
Control
6
Controlled
6
Controlled Disbursement Account
6
Controlling
6
Credit Exposure
7
Customary Permitted Liens
7
Default
8
Defaulting Lender
8
Deposit Account
8
Depreciation Amount
8
DIP Credit Agreement
9
Disclosed Matters
9
Document
9
dollars
9
EBITDA
9
Effective Date
9
Eligible Accounts
9
Eligible Aggregates Inventory
13
Eligible Inventory
13
Eligible Trucks
14
Environmental Laws
14
Environmental Liability
14
Equity Interests
14
Equity Issuance
15
ERISA
15
ERISA Affiliate
15
ERISA Event
15
Eurodollar
15
Event of Default
15
Events of Default
89
Exchange Act
5
Excluded Collateral
15
Excluded Issuances
15
Excluded Joint Venture
16


 
vii

--------------------------------------------------------------------------------

 


Excluded JV Assets
16
Excluded JV Equity
16
Excluded Taxes
16
Existing Letters of Credit
16
FATCA
16
FCRR Test
16
Federal Funds Effective Rate
16
Financial Officer
16
Fixed Charge Coverage Ratio
17
Fixed Charges
17
Foreign Lender
17
Foreign Payee
17
Foreign Subsidiary
17
Funding Account
17
GAAP
17
Governmental Authority
17
Guarantee
17
Guaranteed Obligations
18
guarantor
18
Hazardous Materials
18
Indebtedness
18
Indemnified Taxes
18
Indemnitee
100
Information
106
Initial Availability Block Period
19
Intercreditor Agreement
19
Interest Election Request
19
Interest Expense
19
Interest Payment Date
19
Interest Period
19
Inventory
19
Investment
19
Issuing Bank
19
Joinder Agreement
19
Land
20
LC Collateral Account
42
LC Disbursement
20
LC Exposure
20
Lead Arrangers
20
Lenders
20
Letter of Credit
20
LIBO Rate
20
Lien
20
Loan Documents
21
Loan Guarantor
21
Loan Guaranty
21


 
viii

--------------------------------------------------------------------------------

 


Loan Parties
21
Loans
21
Material Adverse Effect
21
Material Agreements
21
Material Indebtedness
21
Material Real Property
22
Maturity Date
22
Maximum Liability
22
Maximum Rate
108
Moody’s
22
Mortgages
22
Multiemployer Plan
22
Net Capital Expenditures
22
Net Income
22
Net Orderly Liquidation Value Inventory Rate
22
Net Orderly Liquidation Value Of Eligible Trucks
23
Net Proceeds
23
Non-Consenting Lender
23
Non-Extension Notice Date
42
Non-Paying Guarantor
23
Non-Recourse Indebtedness
23
Notes Agent
24
Notes Priority Collateral
24
Obligated Party
24
Obligations
24
Off-Balance Sheet Liability
24
Other Taxes
24
Overadvance
24
parent
31
Participant
24
Payee
51
Paying Guarantor
24
PBGC
24
Permitted Acquisition
24
Permitted Discretion
26
Permitted Investments
26
Person
27
Plan
27
Prepayment Event
27
primary obligor
18
Prime Rate
27
Pro Forma Basis
27
Projections
27
Protective Advance
28
Real Property
28
Register
28


 
ix

--------------------------------------------------------------------------------

 


Related Parties
28
Reorganization Plan
28
Report
28
Required Lenders
28
Requirement of Law
28
Reserves
28
Responsible Officer
29
Restricted Payment
29
Revolving Commitment
29
Revolving Exposure
29
Revolving Lender
29
Revolving Loan
29
S&P
29
Secured Obligations
29
Secured Parties
29
Security Agreement
30
Senior Notes
30
Senior Notes Account
30
Senior Notes Agreement
30
Senior Notes Documents
30
Service Agreement
30
Servicer
30
Settlement
38
Settlement Date
38
Standby LC Exposure
30
Statutory Reserve Rate
30
Subordinated Indebtedness
31
subsidiary
31
Subsidiary
31
Supermajority Revolving Lenders
31
Swap Agreement
31
Swap Obligations
31
Swingline Exposure
31
Swingline Lender
32
Swingline Loan
32
Taxes
32
Transactions
32
Trucks
32
Trustee
32
Type
32
UCC
32
Unfunded Pension Liability
32
Unliquidated Obligations
32
Withdrawal Liability
33
Withholding Agent
33


 
x

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of August 31, 2010 (as it may be amended, modified or
supplemented from time to time, this “Agreement”), among U.S. CONCRETE, INC.
(the “Borrower”), the other Loan Parties party hereto from time to time, the
Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
Section 1.01     Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“Account” has the meaning assigned to such term in the Security Agreement.
 
“Account Debtor” means any Person obligated on an Account.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Loan Party (a)
acquires all or substantially all of the assets of any Person or any division or
line of business of any other Person, whether through purchase of assets, merger
or otherwise or (b) directly or indirectly acquires (in one transaction or as
the most recent transaction in a series of related transactions) at least a
majority (in number of votes) of the Equity Interests in a Person which has
ordinary voting power for the election of directors or other similar management
personnel of a Person (other than Equity Interests having such power only by
reason of the happening of a contingency) or a majority of the outstanding
Equity Interests in a Person.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Adjusted One Month LIBOR Rate” means an interest rate per annum equal to the
sum of (a) 1.0% per annum plus (b) the Adjusted LIBO Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m., London time on such day (without any rounding).
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and its successors and permitted
assigns.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 
1

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.
 
“Aggregates” means all stone, sand, gravel, limestone and similar minerals,
including, but not limited to, all such materials that constitute “as-extracted
collateral” under the UCC (but excluding oil and gas).
 
“Applicable Margin” means 2.75% per annum with respect to CBFR Loans and 3.75%
per annum with respect to Eurodollar Loans.
 
“Applicable Percentage” means, with respect to any Lender, with respect to
Revolving Loans, LC Exposure, Swingline Loans, Overadvances, Protective Advances
or Aggregate Credit Exposure, a percentage equal to a fraction the numerator of
which is such Lender’s Revolving Commitment and the denominator of which is the
aggregate Revolving Commitment of all Revolving Lenders (if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the aggregate Revolving Exposures
at that time); provided that in the case of Section 2.20 when a Defaulting
Lender shall exist, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculation.
 
“Applicable Unused Commitment Fee Rate” means 0.75% per annum.
 
“Appraisal” means each appraisal referenced in Section 4.01(x), and any
appraisal that is conducted after the Effective Date pursuant to Section
5.11, for the purpose of calculating certain components of the Borrowing Base,
in form and substance reasonably satisfactory to the Administrative Agent and
performed by an appraiser that is reasonably satisfactory to the Administrative
Agent.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.
 
“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Revolving Commitment and (ii) the Borrowing Base minus (b) the sum of (i)
Revolving Exposure of all Lenders and (ii) the Availability Block.
 
“Availability Block” means an amount equal to (a) $15,000,000 for the Initial
Availability Block Period, and (b) at all times after the Initial Availability
Block Period, unless and until the FCCR Test has been satisfied, $15,000,000
plus $1,000,0000 for each month after the expiration of the Initial Availability
Block Period, up to a maximum Availability Block of $20,000,000.  If the FCCR
Test is satisfied at any time after the Initial Availability Block Period, the
Availability Block will be eliminated and shall not be reimposed.

 
2

--------------------------------------------------------------------------------

 
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Available Revolving Commitment” means, at any time, the Revolving Commitment
then in effect minus the Revolving Exposure of all Revolving Lenders at such
time.
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or, during the period it is a Lender, any of its
Affiliates:  (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
 
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means U.S. Concrete, Inc., a Delaware corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.
 
“Borrowing Base” means, at any time, (a) the sum of (i) the product of 85% and
the face amount of all Eligible Accounts of the Borrowing Base Contributors
(calculated net, without duplication, of all finance charges, late fees and
other fees that are unearned, unpaid sales, excise or similar taxes, and credits
or allowances granted at such time), (ii) the lesser of (x) the product of 85%
multiplied by the Net Orderly Liquidation Value Inventory Rate of the Eligible
Inventory of the Borrowing Base Contributors (valued at the lower of cost or
market on a first-in, first-out basis) and (y) the sum of (1) 50% of the
Eligible Inventory (other than Eligible Aggregates Inventory) of the Borrowing
Base Contributors and (2) 65% of the Eligible Aggregates Inventory of the
Borrowing Base Contributors (in each case, valued at the lower of cost or market
on a first-in, first-out basis) and (iii) the lesser of (x) $15,000,000 or (y)
the sum of (3) the product of 85% multiplied by (A) the Net Orderly Liquidation
Value Of Eligible Trucks of the Borrowing Base Contributors as of the date of
the latest Appraisal minus (B) the Net Orderly Liquidation Value Of Eligible
Trucks that have been sold since the date of the latest Appraisal of Eligible
Trucks, plus (4) the product of 80% of the cost of newly acquired Eligible
Trucks (net of any discounts, rebates or credits and excluding any fees,
expenses, sales taxes, other taxes and delivery charges) of the Borrowing Base
Contributors since the date of the latest Appraisal and minus (5) the
Depreciation Amount applicable to Eligible Trucks of the Borrowing Base
Contributors, minus (b) all Reserves then in effect. The Administrative Agent
may, in its Permitted Discretion, reduce the advance rates set forth above,
adjust Reserves or reduce one or more of the other elements used in computing
the Borrowing Base; provided that any such reduction in advance rates,
adjustment in Reserves or reduction in the elements used in computing the
Borrowing Base shall only become effective upon not less than one (1) Business
Day’s notice to the Borrower (during which period the Administrative Agent shall
be available to discuss any such proposed reduction or adjustment with the
Borrower).  The Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate delivered to the Administrative Agent
in compliance with the terms hereof.

 
3

--------------------------------------------------------------------------------

 
 
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit C or another form which is acceptable to the Administrative
Agent in its sole discretion.
 
“Borrowing Base Collateral” means the Accounts, Inventory and Trucks (other than
Excluded Collateral) included in the Borrowing Base.
 
“Borrowing Base Contributors” means, at any time, the Borrower and each Loan
Party owning Borrowing Base Collateral.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP; provided that such term shall not
include amounts expended (i) during such period as a part of the consideration
for, or assets acquired in connection with, any Permitted Acquisition or
obligations assumed in any Permitted Acquisition and (ii) to replace or repair
assets, equipment or other property lost, destroyed, damaged or condemned,
solely (except for any applicable deductible retainage, co-payment or similar
deduction or reduction in reimbursement) to the extent of the amount of
reimbursement (whether pursuant to insurance or indemnity claims) that such
Person has actually received in respect of such lost, destroyed, damaged or
condemned assets.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

 
4

--------------------------------------------------------------------------------

 
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day).  Any change in the CB Floating Rate due to
a change in the Prime Rate or the Adjusted One Month LIBOR Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Adjusted One Month LIBOR Rate, respectively.
 
“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CB Floating Rate.
 
“Change in Control” means the occurrence of any of the following:  (a) any
person or group of persons (within the meaning of Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Exchange Act) of 50% or more of the
issued and outstanding voting securities within the meaning of Rule 13d-5(b) of
the Exchange Act of the Borrower, (b) during any period of twelve consecutive
calendar months commencing from and after the Effective Date, individuals who,
at the beginning of such period, constituted the board of directors of the
Borrower (together with any new directors whose election by the board of
directors of the Borrower or whose nomination for election by the stockholders
of the Borrower was approved by a vote of at least a majority of the directors
then still in office who either were directors at the beginning of such period
or whose elections or nomination for election was previously so approved) cease
for any reason other than death or disability to constitute a majority of the
directors then in office or (c) a Fundamental Change of Control (as defined in
the Senior Notes Agreement).
 
“Change in Law” means, in each case after the Effective Date, (a) the adoption
of any law, rule or regulation, (b) any change in any law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s or the Issuing
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided however, for purposes of this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, guidelines or directives in connection therewith are deemed to have
gone into effect and to have been adopted after the Effective Date.
 
“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors and permitted assigns.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

 
5

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all property of a Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of the Administrative Agent, on behalf of itself and
the Lenders, to secure payment of the Secured Obligations pursuant to the
Collateral Documents.
 
“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.
 
“Collection Account” has the meaning assigned to such term in the Security
Agreement.
 
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.  The Commercial LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total Commercial LC Exposure at such time.
 
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment.  The initial amount of each Lender’s Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable.
 
“Commitment Schedule” means the Schedule attached hereto identified as such.
 
“Consolidated Net Tangible Assets” means the aggregate amount of assets of the
Borrower and its Subsidiaries (less applicable reserves and other properly
deductible items) after deducting therefrom (to the extent otherwise included
therein) (a) all current liabilities (other than the obligations under the
Senior Notes Agreement or current maturities of long-term Indebtedness), and (b)
all goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, all as set forth on the books and records of
the Borrower and its Subsidiaries on a consolidated basis and in accordance with
GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Controlled Disbursement Account” means, collectively, account # 826095606, and
any replacement or additional accounts of the Borrower maintained with the
Administrative Agent as a cash management account pursuant to and under any
agreement between the Borrower and the Administrative Agent, as modified,
amended or supplemented from time to time, and through which all disbursements
of the Borrower, any Loan Party and any designated Subsidiary of the Borrower
are made and settled on a daily basis with no uninvested balance remaining
overnight.

 
6

--------------------------------------------------------------------------------

 
 
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.
 
“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:
 
(a)          Liens with respect to the payment of taxes, assessments or
governmental charges in each case (i) that are not yet due or that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP or (ii) in respect of which the aggregate liability of
such Person does not exceed $1,500,000 at any time;
 
(b)          Liens of landlords arising by statute and liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other liens
imposed by law created in the ordinary course of business (i) for amounts not
yet due or that are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained to the extent required by GAAP or (ii) in respect of which the
aggregate liability of such Person does not exceed $1,500,000 at any time;
 
(c)          deposits and pledges of cash, Permitted Investments and Deposit
Accounts made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other types of social security benefits
or other ordinary course statutory obligations or to secure the performance of
bids, tenders, sales, contracts (other than for the repayment of borrowed money)
and surety, appeal, customs, bid or performance bonds;
 
(d)          encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of Real Property not
materially detracting from the value of such Real Property or not materially
interfering with the ordinary conduct of the business conducted and proposed to
be conducted at such Real Property;
 
(e)          encumbrances arising under leases, subleases, licenses or
sublicenses of Real Property that do not, in the aggregate, materially detract
from the value of such Real Property or interfere with the ordinary conduct of
the business conducted and proposed to be conducted at such Real Property;
 
(f)           Liens affecting the fee title of any leased Real Property which
are created by a party other than a Loan Party;
 
(g)          financing statements with respect to a lessor’s rights in and to
personal property leased to such Person in the ordinary course of such Person’s
business other than through a Capital Lease;

 
7

--------------------------------------------------------------------------------

 
 
(h)          solely with respect to Real Property, such other Liens, defects and
encumbrances as may be approved by the Administrative Agent in its sole
discretion;
 
(i)           Liens securing judgments which do not constitute an Event of
Default; and
 
(j)           Liens in favor of a banking institution arising as a matter of law
or otherwise encumbering deposits (including the right of set off) and which are
within the general parameters customary in the banking industry;
 
provided that the term “Customary Permitted Liens” shall not include any Lien
securing Indebtedness.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of any grace period or both would, unless cured or
waived hereunder, become an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit required to be funded by it hereunder within two (2) Business
Days of the date required to be funded by it hereunder, (b) has notified the
Administrative Agent, any Issuing Bank, the Swingline Lender, any Lender and/or
the Borrower in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement, (c) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (d) (i) becomes or is insolvent or has a parent company that has
become or is insolvent, or (ii) becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action or furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
 
“Deposit Account” has the meaning given to such term in the UCC.
 
“Depreciation Amount” means, as of any date of determination, an amount equal to
the product of (a) 1.5742% of the orderly liquidation value of the Eligible
Trucks of the Borrowing Base Contributors per the most recent Appraisal
multiplied by (b) the number of months since the most recent Appraisal; adjusted
upwards for depreciation attributable to any Eligible Trucks of the Borrowing
Base Contributors acquired since the date of the most recent Appraisal
(calculated based on 1.5742% per month of the cost of such acquired Eligible
Trucks) and adjusted downwards for any depreciation attributable to Eligible
Trucks of the Borrowing Base Contributors disposed of since the date of the most
recent Appraisal (calculated based on 1.5742% per month of the orderly
liquidation value of such disposed Eligible Trucks).

 
8

--------------------------------------------------------------------------------

 
 
“DIP Credit Agreement” means that certain Revolving Credit, Term Loan and
Guarantee Agreement dated as of May 3, 2010 by and among the Borrower, the other
guarantors party thereto, the lenders party thereto and the Administrative
Agent.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“Document” has the meaning assigned to such term in the Security Agreement.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“EBITDA” means, with respect to any Person for any period, (a) Net Income of
such Person for such period plus (b) the sum of, in each case to the extent
included in the calculation of such Net Income but without duplication, (i) any
provision for federal, state and local income and franchise taxes, (ii) Interest
Expense, (iii) loss or charges from extraordinary items, including losses from
the sale or other disposition of assets or any subsidiaries, (iv) depreciation,
depletion and amortization expenses, (v) all other non-cash charges, non-cash
impairment charges and non-cash charges, expenses and losses for such period,
provided that each of the foregoing is a non-recurring charge, expense or loss,
(vi) the amount of any non-cash (x) compensation deduction as the result of any
grant of stock or stock equivalents to employees, officers, directors or
consultants and (y) incentive compensation charges, (vii) unusual or
non-recurring charges, fees and expenses which are acceptable to the
Administrative Agent in its sole discretion, (viii) all one time compensation
charges, including without limitation, stay bonuses paid to existing management
and severance costs, in an aggregate amount not to exceed $1,000,000 and to the
extent incurred and paid prior to December 31, 2010, (ix) fees, expenses and
costs incurred in connection with the Transactions, the Reorganization Plan and
other cash restructuring charges in an aggregate amount not to exceed
$11,000,000 and to the extent paid subsequent to the Effective Date and prior to
September 30, 2011, of which cash restructuring charges incurred and paid after
the Effective Date will not exceed $1,800,000, (x) any gains or losses
associated with the disposition of the Excluded Jointed Venture, including the
Excluded JV Equity and Excluded JV Assets, and (xi) to the extent not already
included in Consolidated Net Income, cash proceeds from business interruption
insurance minus (c) the sum of, in each case to the extent included in the
calculation of such Net Income but without duplication, (i) any credit for any
federal, state and local income and franchise tax, (ii) gains from extraordinary
items for such period and (iii) any other non-cash gains or other items which
have been added in determining Net Income, including any reversal of a change
referred to in clause (b)(vi) above by reason of a decrease in the value of any
Stock or Stock Equivalent.  In no event shall the calculation of “EBITDA”
include any gain or loss from the early extinguishment or repurchase of
Indebtedness.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Eligible Accounts” means, at any time, the Accounts of the Borrowing Base
Contributors which the Administrative Agent determines in its Permitted
Discretion are eligible as the basis for the extension of Revolving Loans,
Swingline Loans and the issuance of Letters of Credit hereunder.  Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Accounts shall not include any Account:

 
9

--------------------------------------------------------------------------------

 
 
(a)           in which the Administrative Agent does not have a fully perfected
first priority Lien or is subject to any Lien other than Customary Permitted
Liens so long as such Customary Permitted Liens (other than Customary Permitted
Liens of the type described in clause (a) of the definition thereof) do not have
priority over the Lien in favor of the Administrative Agent; or
 
(b)           which is (i) more than 90 days past due according to the original
terms of sale or (ii) 120 days or more past the original invoice date thereof;
or
 
(c)           any representation or warranty contained in this Agreement or any
other Loan Document with respect to such specific Account is not true and
correct; or
 
(d)           with respect to which the Account Debtor has disputed liability or
made any claim with respect to any other Account due from such Account Debtor to
such Borrowing Base Contributor but only to the extent of such dispute or claim;
or
 
(e)           with respect to which the Account Debtor has (i) filed a petition
for bankruptcy or any other relief under the Bankruptcy Code or any other law
relating to bankruptcy, insolvency, reorganization or relief of debtors, (ii)
made a general assignment for the benefit of creditors, (iii) had filed against
it any petition or other application for relief under the Bankruptcy Code or any
such other law, (iv) has failed, suspended business operations, become
insolvent, called a meeting of its creditors generally for the purpose of
obtaining any financial concession or accommodation or (v) had or suffered a
receiver or a trustee to be appointed for all or a significant portion of its
assets or affairs, in each case, unless such Accounts arose on a post-petition
basis and (1) the Account Debtor on such Account is a debtor-in-possession in a
Chapter 11 case under the Bankruptcy Code and has available debtor-in-possession
financing from sources and under terms reasonably acceptable to the
Administrative Agent and (2) the Administrative Agent, acting in its sole
discretion, determines that such Account shall be an Eligible Account; provided,
however, that the aggregate amount of all otherwise Eligible Accounts excluded
under this clause (e) shall not, at any time, exceed 5% of the Eligible Accounts
of the Borrowing Base Contributors; or
 
(f)           the Account Debtor on such Account or any of its Affiliates is
also a supplier to or creditor of the Borrower or any of its Subsidiaries, but
only to the extent of the amount owing by the Borrower or any of its
Subsidiaries to such supplier or creditor, unless such supplier or creditor has
executed a no-offset letter reasonably satisfactory to the Administrative Agent,
in its sole discretion, in which case the full amount of such account shall be
eligible pursuant to this clause (f); or
 
(g)           which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada or any province of
Canada unless, in either case, the sale is on letter of credit or acceptance
terms acceptable to the Administrative Agent in its Permitted Discretion, and
(1) such letter of credit names the Administrative Agent as beneficiary for the
benefit of the Secured Parties or (2) the issuer of such letter of credit has
consented to the assignment of the proceeds thereof to the Administrative Agent;
or

 
10

--------------------------------------------------------------------------------

 
 
(h)          which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis, or (iv) relates to
payments of interest; or
 
(i)           which is subject to any deduction, offset, counterclaim, return
privilege or other conditions other than volume sales discounts given in the
ordinary course of such Borrowing Base Contributor’s business; provided,
however, that such Account shall be ineligible pursuant to this clause (i) only
to the extent of such deduction, offset, counterclaim, return privilege or other
condition; or
 
(j)           with respect to which the Account Debtor is located in any State
of the United States requiring the holder of such Account, as a precondition to
commencing or maintaining any action in the courts of such State, either to (i)
receive a certificate of authorization to do business in such State or be in
good standing in such State or (ii) file a Notice of Business Activities Report
with the appropriate office or agency of such State, in each case unless the
holder of such Account has received such a certificate of authority to do
business, is in good standing or, as the case may be, has duly filed such a
notice in such State; or
 
(k)           with respect to which the Account Debtor is a Governmental
Authority, unless such Borrowing Base Contributor has assigned its rights to
payment of such Account to the Administrative Agent pursuant to the Assignment
of Claims Act of 1940, as amended, in the case of a federal Governmental
Authority, and pursuant to applicable law, if any, in the case of any other
Governmental Authority, and such assignment has been accepted and acknowledged
by the appropriate government officers; or
 
(l)           which represents late charges or finance charges; provided that
with respect to any Account for which late charges or finance charges constitute
only a portion of such Account, such Account shall be ineligible pursuant to
this clause (l) only to the extent of such late charges or finance charges; or
 
(m)          which represents a progress billing consisting of an invoice for
goods sold or used or services rendered pursuant to a contract under which the
Account Debtor’s obligation to pay that invoice is subject to such Borrowing
Base Contributor’s completion of further performance under such contract; or
 
(n)          which was previously the subject of a charge-back, debit memo or
other transaction pursuant to which the liability of the Account Debtor
thereunder was at one time extinguished or settled but has subsequently been
reinstated and re-aged; or
 
(o)          with respect to which 50% or more of the outstanding Accounts of
the Account Debtor have become, or have been determined by the Administrative
Agent, in accordance with the provisions hereof, to be, ineligible pursuant to
clause (b) above; or
 
(p)          which is denominated in a currency other than Dollars; or

 
11

--------------------------------------------------------------------------------

 
 
(q)         which is a bonded Account or is evidenced by any promissory note,
chattel paper or instrument; or
 
(r)          with respect to which such Borrowing Base Contributor, in order to
be entitled to collect such Account, is required to perform any additional
service for, or perform or incur any additional obligation to, the Person to
whom or to which it was made; or
 
(s)          the total Accounts of such Account Debtor to such Borrowing Base
Contributor represent more than 15% of the Eligible Accounts of all Borrowing
Base Contributors at such time, but only to the extent of such excess; or
 
(t)           which is owed by any Affiliate, employee, officer, director, agent
or stockholder of any Loan Party; or
 
(u)          which the Administrative Agent determines may not be paid by reason
of the Account Debtor’s inability to pay or which the Administrative Agent
otherwise determines in its Permitted Discretion is unacceptable for any reason
whatsoever; or
 
(v)           which, for any Account Debtor, exceeds a credit limit determined
by the Administrative Agent in its Permitted Discretion, to the extent of such
excess; or
 
(w)          with respect to which any check or other instrument of payment has
been returned uncollected for any reason; or
 
(x)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by the Borrower or if such Account was invoiced
more than once; or
 
(y)           which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board; or
 
(z)            which relates to the sale of Aggregates at the minehead or other
site of extraction unless an appropriate UCC-1 financing statement or Mortgage
in favor of the Administrative Agent complying with Section 9-502 of the UCC as
to as-extracted collateral shall have been properly filed in the real property
records.
 
In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Borrowing Base Certificate.  In determining the amount of an Eligible
Account, the face amount of an Account may, in the Administrative Agent’s
Permitted Discretion, be reduced by, without duplication of any other Reserve,
eligibility criteria or the terms of the definition of Borrowing Base, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the Borrower may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the Borrower to reduce the amount of such Account.

 
12

--------------------------------------------------------------------------------

 
 
“Eligible Aggregates Inventory” means that portion of the Eligible Inventory
which consists exclusively of Aggregates.
 
“Eligible Inventory” means, at any time, the Inventory of each of the Borrowing
Base Contributors (other than any Inventory that has been consigned by any such
Borrowing Base Contributor) including raw materials and finished goods which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder.  Without limiting the Administrative Agent’s
discretion provided herein, Eligible Inventory shall only include Inventory (a)
that is owned solely by such Borrowing Base Contributor or (without duplication)
jointly with other Borrowing Base Contributors, (b) with respect to which the
Administrative Agent has a valid, perfected and enforceable first-priority Lien,
subject only to Customary Permitted Liens so long as such Customary Permitted
Liens (other than Customary Permitted Liens of the type described in clause (a)
or (b) of the definition thereof) do not have priority over the Lien in favor of
the Administrative Agent, (c) with respect to which no covenant, representation
or warranty contained in any Loan Document has been breached, (d) that is not,
in the Administrative Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale or not salable at prices approximating
at least the cost of such Inventory in the ordinary course of business, and (e)
with respect to which (in respect of any Inventory labeled with a brand name or
trademark and sold by such Borrowing Base Contributor pursuant to a trademark
owned by such Borrowing Base Contributor or a license granted to such Borrowing
Base Contributor) the Administrative Agent would have rights under such
trademark or license pursuant to the Security Agreement or other agreement
reasonably satisfactory to the Administrative Agent to sell such Inventory in
connection with a liquidation thereof.  No Inventory of any Borrowing Base
Contributor shall be Eligible Inventory if such Inventory consists of or
constitutes (i) goods returned or rejected by customers other than goods that
are undamaged or are resalable in the normal course of business, (ii) goods to
be returned to suppliers, (iii) goods in transit (it being understood, for the
avoidance of doubt, that this clause (iii) shall not exclude from Eligible
Inventory any goods that are in transit from a Borrowing Base Contributor to a
customer of such Borrowing Base Contributor or another Borrowing Base
Contributor), (iv) “fuel” or “gasoline” for operational use by such Borrowing
Base Contributor, (v) goods which constitute forms or casting patterns used in
the production of pre-cast concrete Inventory, (vi) goods which constitute
personal computers (and equipment and supplies related thereto), (vii) spare
parts used in maintenance of the Trucks, (viii) goods located, stored, used or
held at the premises of a third party (excluding goods at customer locations so
long as the aggregate amount thereof does not exceed $500,000 at any time)
unless (1)(A) the Administrative Agent shall have received a Collateral Access
Agreement or (B) in the case of Inventory located at a leased premises, a
Reserve of three months’ rent shall have been established with respect thereto
and (2) an appropriate UCC-1 financing statement shall have been properly filed
or (ix) Aggregates located at the site of extraction unless an appropriate UCC-1
financing statement or Mortgage in favor of the Administrative Agent complying
with Section 9-502 of the UCC as to as-extracted collateral shall have been
properly filed in the real property records.  In the event that Inventory which
was previously Eligible Inventory ceases to be Eligible Inventory hereunder, the
Borrower shall notify the Administrative Agent thereof on and at the time of
submission to the Administrative Agent of the next Borrowing Base Certificate.

 
13

--------------------------------------------------------------------------------

 
 
“Eligible Trucks” means the Trucks of each of the Borrowing Base Contributors
(a) that are owned solely by such Borrowing Base Contributor, (b) with respect
to which the Administrative Agent has a valid, perfected and enforceable
first-priority Lien, subject only to Customary Permitted Liens, (c) with respect
to which no covenant, representation or warranty contained in any Loan Document
has been breached, (d) that are not, in the Administrative Agent’s Permitted
Discretion, obsolete, unmerchantable, defective or otherwise unusable and are in
good working order, condition and repair (ordinary wear and tear excepted), (e)
are evidenced by a certificate of title in the name of a Borrowing Base
Contributor and in the possession of the Administrative Agent or the Servicer,
(f) are properly registered in the name of a Borrowing Base Contributor in one
of the states of the United States and all registration fees then due for such
Truck have been paid, (g) the Administrative Agent’s Lien is noted on the
certificate of title therefor, (h) are currently licensed for commercial use in
the United States and are in compliance with all applicable motor vehicle laws,
(i) are insured by the Borrowing Base Contributors pursuant to the terms of this
Agreement and (j) that the Administrative Agent deems to be Eligible Trucks in
its Permitted Discretion.  Trucks which would otherwise be eligible pursuant to
the foregoing criteria but which were not owned by a Borrowing Base Contributor
on the date of the most recent Appraisal delivered to the Administrative Agent
shall only become “Eligible Trucks” on the last day of any fiscal month during
which (or after) such Truck is (or was) acquired by such Borrowing Base
Contributor.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the protection of the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to public or worker health and safety regarding exposure to
Hazardous Materials.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other binding consensual arrangement pursuant to which
liability is assumed with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided, however, that (i) no portion of the Senior Notes
shall be deemed Equity Interests until and only to the extent such portion of
any of the Senior Notes is converted into common stock of the Borrower and (ii)
any other instruments evidencing Indebtedness convertible into or exchangeable
for common stock of the Borrower will be deemed Indebtedness, and not Equity
Interests, until the exchange or conversion thereof.

 
14

--------------------------------------------------------------------------------

 
“Equity Issuance” means the issuance or sale of any Equity Interests by the
Borrower or any Subsidiary of the Borrower of Equity Interests of the Borrower
or any Subsidiary of the Borrower, as applicable, to any Person other than the
Borrower or any Subsidiary of the Borrower.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any written notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g)
the receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from the Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Collateral” means (a) the Stock of the Excluded Joint Venture (the
“Excluded JV Equity”), (b) the assets owned by the Excluded Joint Venture (the
“Excluded JV Assets”), (c) any Real Property (other than Material Real Property)
and leasehold interests in the Real Property except solely as may be necessary
to perfect and enforce the Administrative Agent’s Lien in any as-extracted
collateral and (d) property and assets excluded pursuant to the terms of the
Security Agreement.
 
“Excluded Issuances” shall mean an issuance and sale of Equity Interests of
Borrower (a) to directors, officers, or employees of Borrower or its
Subsidiaries, (b) to finance capital expenditures or any Permitted Acquisitions
or other Investments pursuant to Section 6.04(t) or (c) pursuant to the terms of
convertible Indebtedness.
 

 
15

--------------------------------------------------------------------------------

 
 
“Excluded Joint Venture” means Superior Materials Holdings LLC and its direct
and indirect subsidiaries.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(f), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a) and (d) any U.S. Federal withholding Taxes imposed by FATCA.
 
“Existing Letters of Credit” means those letters of credit described on Schedule
2.06 hereto.
 
“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
 
“FCCR Test” means, for any trailing twelve month period ending September 30,
2011 or the last day of any calendar month thereafter, a Fixed Charge Coverage
Ratio that is equal to or greater than 1.0 to 1.0, as evidenced by the
Borrower’s financial statements delivered to the Administrative Agent for the
fiscal quarter ending September 30, 2011 or for any calendar month thereafter.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
the Borrower.
 

 
16

--------------------------------------------------------------------------------

 
 
“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus prepayments (other than prepayments of the Revolving
Loans which do not result in a permanent reduction in the Commitments and
Indebtedness permitted under Section 6.01(e) required in connection with any
disposition or casualty of assets financed and securing such Indebtedness, which
prepayments of such Permitted Indebtedness shall be in an amount not to exceed
the Net Proceeds received as a result of such disposition or casualty event) and
scheduled principal payments on Indebtedness made during such period, plus
expense for taxes paid in cash, plus dividends or distributions paid in cash to
a Person other than such Person and its Subsidiaries, plus Capital Lease
Obligation payments, plus cash contributions to any Plan to the extent not
reflected in Net Income, all calculated for the Borrower and its Subsidiaries on
a consolidated basis; provided, that Fixed Charges shall exclude the financed
portion of all third-party financed capital expenditures.
 
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Net Capital Expenditures to (b) Fixed Charges,
all calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Payee” means any Payee that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means a Subsidiary that is a “controlled foreign
corporation” under Section 957 of the Code.
 
“Funding Account” has the meaning assigned to such term in Section 4.01(h).
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Guarantee of any guaranteeing Person shall be deemed to be the lower of (A) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made and (B) the maximum amount for which
such guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guaranteeing Person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing Person’s
maximum reasonably anticipated liability (assuming such Person is required to
perform) in respect thereof as determined by such Person in good faith.
 

 
17

--------------------------------------------------------------------------------

 
 
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business and accrued
expenses or amounts owed by such Person to employees or officers of such Person
in the ordinary course of business as compensation for services rendered), (f)
all Indebtedness of others secured by any Lien on property owned or acquired by
such Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others as described in
clauses (a) through (f) and (h) through (l) hereof, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) earn-out obligations to the extent such
obligations are liquidated in amount and (l) any other Off-Balance Sheet
Liability.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  Notwithstanding anything to the contrary contained here,
“Indebtedness” shall not include the amount of Indebtedness which is
non-recourse to the obligor thereunder or to such Person or for which recourse
is limited to an identified asset shall be equal to the lesser of (i) the amount
of such obligation and (ii) the fair market value of such asset.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 

 
18

--------------------------------------------------------------------------------

 
 
“Initial Availability Block Period” means the period commencing on the Effective
Date and continuing to but excluding the date of delivery of financial
statements for the fiscal quarter ended September 30, 2011.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof by and among the Administrative Agent, the Notes Agent and the
Loan Parties.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.
 
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period as interest
expense in accordance with GAAP), calculated on a consolidated basis for the
Borrower and its Subsidiaries for such period in accordance with GAAP.
 
“Interest Payment Date” means with respect to any CBFR Loan (other than a
Swingline Loan) or Eurodollar Loan, the first Business Day of each calendar
month and the Maturity Date.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
 
“Inventory” has the meaning assigned to such term in the Security Agreement.
 
“Investment” has the meaning assigned to such term in Section 6.04.
 
“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section
2.06(i).  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
 
“Joinder Agreement” has the meaning assigned to such term in Section 5.11.
 

 
19

--------------------------------------------------------------------------------

 
 
“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Loan Parties, as
reflected in the most recent financial statements of the Borrower) by such
Person, including, without limitation, any quarries.
 
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of Commercial LC Exposure and Standby
LC Exposure.  The LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lead Arrangers” means J.P. Morgan Securities Inc. and Wells Fargo Capital
Finance, LLC.
 
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 

 
20

--------------------------------------------------------------------------------

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty, the Service Agreement, the Intercreditor Agreement and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby.  Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes
operative.  In no event shall any document, instrument or agreement (including
any Swap Agreement) governing any Banking Services, Banking Services Obligations
or Swap Obligations constitute a Loan Document.
 
“Loan Guarantor” means each Loan Party (other than the Borrower).
 
“Loan Guaranty” means Article X of this Agreement.
 
“Loan Parties” means the Borrower, the Borrower’s Subsidiaries and any other
Person who becomes a party to this Agreement pursuant to a Joinder Agreement and
their successors and assigns.
 
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, performance or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under the Loan Documents to which it is
a party, (c) the Collateral (other than solely by reason of any reduction in the
market value thereof), or the Administrative Agent’s Liens (on behalf of itself
and the Lenders) on the Collateral or the priority of such Liens, or (d) the
rights of or benefits available to the Administrative Agent, the Issuing Bank or
the Lenders thereunder.
 
“Material Agreements” has the meaning assigned to such term in Section 3.12.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $2,500,000.  For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be, after taking into account the effect of any netting
agreements relating to such Swap Agreement, (a) for any date on or after the
date such Swap Agreement has been closed out and the termination value
determined in accordance therewith, such termination value, and (b) for any date
prior to the date referenced in clause (a), the amount determined as the
mark-to-market value for such Swap Agreement, as determined based upon the
maximum aggregate amount that the Borrower or such Subsidiary would be required
to pay if such Swap Agreement was terminated based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Agreement.
 

 
21

--------------------------------------------------------------------------------

 
 
 “Material Real Property” means each parcel of Real Property with a net book
value equal to or greater than $700,000.
 
“Maturity Date” means August 31, 2014 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.
 
“Maximum Liability” has the meaning assigned to such term in Section 10.10.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, on Real Property of a Loan Party,
including any amendment, modification or supplement thereto.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Capital Expenditures” means, for any period an amount equal to (a) Capital
Expenditures of the Borrower and its Subsidiaries on a consolidated basis
minus (b) the net cash proceeds (as reported in the Borrower’s cash flow
statement) and/or trade-in allowance received by the Borrower and its
Subsidiaries on a consolidated basis that are attributed solely to that portion
of any asset sale involving property, plant or equipment and are not required to
be applied to the prepayment of the Senior Notes or deposited, other than on a
temporary basis, in the Asset Sales Proceeds Account (as defined in the Senior
Notes Agreement).
 
“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.
 
“Net Orderly Liquidation Value Inventory Rate” shall mean the orderly
liquidation value (net of estimated costs and expenses incurred in connection
with liquidation) of the Borrowing Base Contributors’ Eligible Inventory as a
percentage of the value of such Eligible Inventory, which percentage shall be
determined by the most recent Appraisal of such Inventory received by the
Administrative Agent.
 

 
22

--------------------------------------------------------------------------------

 
 
“Net Orderly Liquidation Value Of Eligible Trucks” means, as of any date of
determination, the orderly liquidation value of the Eligible Trucks of the
Borrowing Base Contributors, net of all estimated costs of liquidation thereof,
which have been appraised pursuant to an Appraisal and are then owned by the
Borrowing Base Contributors as determined by the most recent Appraisal of such
Trucks received by the Administrative Agent.
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, cash insurance
proceeds and (iii) in the case of a condemnation or similar event, cash
condemnation awards and similar payments, in each case net of (b) the sum of (i)
all reasonable fees and out-of-pocket costs or expenses paid to third parties
(other than Affiliates) in connection with such event (including, without
limitation, attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith), (ii) in the case of a sale, transfer or other disposition of an
asset (including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than Loans) secured
by such asset or otherwise subject to mandatory prepayment as a result of such
event, (iii) the amount of all taxes paid (or reasonably estimated to be
payable) and the amount of any reserves or escrows established to fund
contingent liabilities (including indemnification obligations and purchase price
adjustments) reasonably estimated to be payable and (iv) any amount required to
be deposited in the Senior Notes Account pursuant to the terms of the Senior
Notes Agreement, in each case during the year that such event occurred or the
next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).
 
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
 
“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.
 
“Non-Recourse Indebtedness” means Indebtedness:
 
(a)         as to which neither the Borrower nor any other Loan Party (i)
provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is directly or indirectly
liable as a primary obligor, guarantor or otherwise, or (iii) constitutes the
lender;
 
(b)         no default with respect to which would permit, upon notice, lapse of
time or both, any holder of any other Indebtedness of the Borrower or any other
Loan Party to declare a default on such other Indebtedness or cause the payment
of the Indebtedness to be accelerated or payable prior to its stated maturity;
and
 

 
23

--------------------------------------------------------------------------------

 
 
(c)         as to which the Administrative Agent has determined in its sole
discretion that the holder or holders of such Indebtedness will not have any
recourse to the stock or assets of the Borrower or any other Loan Party except
for Collateral that does not constitute Accounts or Inventory.
 
“Notes Agent” means U.S. Bank National Association in its capacity as noteholder
collateral agent for the holders of the Senior Notes and its successors and
permitted assigns in such capacity.
 
“Notes Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
 
“Obligated Party” has the meaning assigned to such term in Section 10.02.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the  Issuing Bank or any
indemnified party arising under the Loan Documents.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Overadvance” has the meaning assigned to such term in Section 2.05.
 
“Participant” has the meaning set forth in Section 9.04.
 
“Paying Guarantor” has the meaning assigned to such term in Section 10.11.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any Acquisition by the Borrower or any Loan Party
in a transaction that satisfies each of the following requirements:
 
(a)         such Acquisition is not a hostile or contested Acquisition;
 

 
24

--------------------------------------------------------------------------------

 
 
(b)          the business acquired in connection with such Acquisition is not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Borrower or any Loan Party is engaged on the Effective
Date and any business activities that are similar, related, incidental,
complementary or corollary thereto or reasonable extension thereof;
 
(c)          both immediately before and immediately after giving effect to such
Acquisition and the Loans (if any) requested to be made in connection therewith,
each of the representations and warranties in the Loan Documents is true and
correct in all material respects (except (i) any such representation or warranty
which relates to a specified prior date, (ii) to the extent the Administrative
Agent and the Lenders have been notified in writing by the Borrower that any
representation or warranty is not correct and the Required Lenders have
explicitly waived in writing compliance with such representation or warranty and
(iii) that such materiality qualifier shall not be applicable to representations
and warranties that are already qualified or modified by materiality in the text
thereof);
 
(d)          as soon as available, but in any event sufficiently prior to such
Acquisition to allow the Administrative Agent adequate time to review the
information provided to the Lenders under clause (ii) below, for Acquisitions
with a purchase price greater than $1,000,000, the Borrower shall provide the
Administrative Agent (i) notice of such Acquisition and (ii) a copy of all
business and financial information reasonably requested by the Administrative
Agent including pro forma financial statements, statements of cash flow, and
Availability projections;
 
(e)          prior to inclusion of the Accounts, Inventory and Trucks acquired
in connection with such Acquisition in the determination of the Borrowing Base,
the Administrative Agent shall have conducted an Appraisal of such Inventory
and, if reasonably requested by the Administrative Agent, of such Trucks and an
audit and field examination of such Accounts to its satisfaction, any applicable
Reserves have been established, and all appropriate lien filings and collateral
documentation have been duly completed, executed and delivered to the
Administrative Agent, in each case, to the extent required by, and in accordance
with, the Loan Documents;
 
(f)           if such Acquisition is an Acquisition of the Equity Interests of a
Person, such Acquisition (i) is structured so that the acquired Person shall
become a wholly-owned subsidiary of a Loan Party pursuant to the terms of this
Agreement, and (ii) will not result in any violation of Regulation U;
 
(g)          Borrower or any Loan Guarantor shall not, as a result of or in
connection with any such Acquisition, assume or incur any direct or contingent
liabilities (whether relating to environmental, tax, litigation, or other
matters) that could reasonably be expected to have a Material Adverse Effect;
 
(h)          in connection with an Acquisition of the Equity Interests in any
Person, all Liens on property of such Person shall be terminated unless
permitted pursuant to the Loan Documents, or the Administrative Agent in its
Permitted Discretion consents otherwise, and in connection with an Acquisition
of the assets of any Person, all Liens on such assets shall be terminated unless
permitted pursuant to the Loan Documents;
 

 
25

--------------------------------------------------------------------------------

 
 
(i)           for any Acquisition consummated on or after October 1, 2011, the
Fixed Charge Coverage Ratio (after giving effect to such Acquisition) shall be
greater than or equal to 1.0 to 1.0 for the most recent trailing twelve month
period (calculated on a Pro Forma Basis) (including synergies and other costs
savings which are demonstrated and verifiable to the satisfaction of the
Administrative Agent)) and assuming that for purposes of calculating such Fixed
Charge Coverage Ratio for such period, such Acquisition and any Indebtedness and
related interest expense incurred in connection therewith occurred on the first
day of such applicable period;
 
(j)           the Borrower shall certify (and provide the Administrative Agent
with projected calculations in form and substance reasonably satisfactory to the
Administrative Agent), on its behalf and on behalf of the Loan Parties, to the
Administrative Agent and the Lenders that, immediately after giving effect to
the completion of such Acquisition, Availability will not be less than
$15,000,000 if there is an Availability Block in effect, or $25,000,000 if there
is no Availability Block in effect, such Availability in each case to be
determined (assuming all past due accounts payable of the Loan Parties have been
paid in full in cash);
 
(k)          the gross purchase price for all Acquisitions permitted hereby
shall not exceed $5,000,000 per year or $15,000,000 in the aggregate (excluding
any portion of a purchase price paid with (i) the cash proceeds received from an
Equity Issuance made after the Effective Date, (ii) Equity Interests of the
Borrower or (iii) Non-Recourse Indebtedness in an amount not to exceed
$10,000,000, provided that the purchase price paid pursuant to the foregoing
clauses (i), (ii) and (iii) shall not exceed $50,000,000 in the aggregate and
may not consist of proceeds from any convertible debt); and
 
(l)           no Default or Event of Default exists or would result therefrom.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Investments” means:
 
(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;
 
(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
 

 
26

--------------------------------------------------------------------------------

 
 
(e)          money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prepayment Event” means:
 
(a)         any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of any Loan Party,
other than dispositions described in Section 6.05(a), (b), (c), (d), (e),
(except as provided in clause (b) below) (f), (h), (j), (k) or (m); or
 
(b)         any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party, with a fair market value immediately prior to such
event equal to or greater than $500,000; or
 
(c)         the issuance by the Borrower of any Equity Interests, or the receipt
by the Borrower of any capital contribution, other than any Excluded Issuances;
or
 
(d)         the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Pro Forma Basis” means, whenever pro forma effect is to be given to any
Permitted Acquisition, all components of such calculations shall be adjusted to
include or exclude, as the case may be, without duplication, such components of
such calculations attributable to any business or assets that have been acquired
by the Borrower or any of its Subsidiaries (including through Permitted
Acquisitions) after the first day of the applicable period of determination and
prior to the end of such period and made on a basis that is consistent with
Article 11 of Regulation S-X under the Securities Act and shall include, for the
avoidance of doubt, synergies, operating improvements, operating expense
reductions and other cost savings to the extent allowable, calculated in
accordance with Article 11 of Regulation S-X under the Securities Act and is in
a manner reasonably acceptable to the Administrative Agent.
 
“Projections” has the meaning assigned to such term in Section 5.01(f).
 
 
27

--------------------------------------------------------------------------------

 

“Protective Advance” has the meaning assigned to such term in Section 2.04.
 
“Real Property” of any Person means the fee owned Land of such Person, together
with the right, title and interest of such Person, if any, in and to the
streets, the Land lying in the bed of any streets, roads or avenues, opened or
proposed, in front of, the air space and development rights pertaining to the
Land and the right to use such air space and development rights, all rights of
way, privileges, liberties, tenements, hereditaments and appurtenances belonging
or in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Reorganization Plan” means that certain Joint Plan of Reorganization of U.S.
Concrete, Inc., et al., Pursuant to Chapter 11 of the Bankruptcy Code dated
July 27, 2010 (as amended, supplemented or modified from time to time).
 
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Borrowing Base Contributors from information furnished by or
on behalf of the Borrowing Base Contributors, after the Administrative Agent has
exercised its rights of inspection pursuant to this Agreement, which Reports may
be distributed to the Lenders by the Administrative Agent.
 
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposure and unused Commitments representing more than 50% of the
sum of the total Credit Exposure and unused Commitments at such time; provided
that, as long as there are less than three (3) unaffiliated Lenders, Required
Lenders shall mean all of the Lenders.
 
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, volatility reserves, reserves for rent at locations
leased by any Loan Party and for consignee’s, warehousemen’s and bailee’s
charges, reserves for dilution of Accounts, reserves for Inventory shrinkage,
reserves for customs charges and shipping charges related to any Inventory in
transit, reserves for vehicle licenses, registration fees and other permits,
reserves for Swap Obligations, reserves for contingent liabilities of any Loan
Party, reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation, reserves for accrued and unpaid
professional fees incurred in connection with the Reorganization Plan and
reserves for taxes, fees, assessments, and other governmental charges) with
respect to the Collateral or any Loan Party.
 

 
28

--------------------------------------------------------------------------------

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party with responsibility for the administration of
the obligations of such entity in respect of this Agreement.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Protective Advances, Overadvances and Swingline Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
reduced or increased from time to time pursuant to (a) Section 2.09 and (b)
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Revolving Commitment is set forth on the Commitment Schedule,
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.  The initial aggregate amount
of the Lenders’ Revolving Commitments is $75,000,000.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and (b) an amount equal to such Lender’s Applicable Percentage of the
aggregate principal amount of Swingline Loans, Protective Advances and
Overadvances outstanding at such time.
 
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“Secured Parties” means the Lenders, the Issuing Bank, the Administrative Agent
and any other holder of any Secured Obligation.
 
“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Obligations owing to one or more Lenders or
their respective Affiliates (which, in the case of an Affiliate of a Lender, are
or were incurred during the period in which such Lender is a Lender); provided
that at or prior to the time that any transaction relating to such Swap
Obligation is executed, the Lender party thereto (other than Chase) shall have
delivered written notice to the Administrative Agent that such a transaction has
been entered into and that it constitutes a Secured Obligation entitled to the
benefits of the Collateral Documents.
 

 
29

--------------------------------------------------------------------------------

 

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the Lenders, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the same may be amended, restated or otherwise modified from
time to time.
 
“Senior Notes” means the $55,000,000 in principal amount of senior secured
convertible notes issued on or about the Effective Date in a private placement
pursuant to Section 4(2) and Regulation D of the Exchange Act.
 
“Senior Notes Account” means the “Asset Sale Proceeds Account” as defined in the
Senior Notes Agreement.
 
“Senior Notes Agreement” means that certain Indenture by and among the Notes
Agent, the Trustee, the Loan Parties and the purchasers of the Senior Notes.
 
“Senior Notes Documents” means the Senior Notes Agreement and the “Note
Documents” under and as defined in the Senior Notes Agreement.
 
“Service Agreement” means that certain Service Agreement dated as of the
Effective Date between the Administrative Agent and the Servicer relating to the
certificates of title for those Trucks included in the Borrowing Base
Collateral.
 
“Servicer” means On The Go Transportation Services, Inc.
 
“Settlement” has the meaning assigned to such term in Section 2.05(d).
 
“Settlement Date” has the meaning assigned to such term in Section 2.05(d).
 
“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such
time.  The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total Standby LC Exposure at such time.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 

 
30

--------------------------------------------------------------------------------

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable; provided that the Excluded Joint Venture shall not be a
“Subsidiary” with respect to any Person.
 
“Supermajority Revolving Lenders” means, at any time, Lenders, other than
Defaulting Lenders, having Revolving Exposure and unused Revolving Commitments
representing more than 75% of the sum of the total Revolving Exposure and unused
Revolving Commitments at such time.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
 
“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
 

 
31

--------------------------------------------------------------------------------

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder and any successor thereto.
 
“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
 
“Trucks” means, with respect to each Borrowing Base Contributor, the ready-mix
concrete trucks and the mixing drums affixed thereto owned by such Borrowing
Base Contributor.
 
“Trustee” means U.S. Bank National Association in its capacity as trustee for
the holders of the Senior Notes and its successors and permitted assigns in such
capacity.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CB Floating Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unfunded Pension Liability” means, with respect to the Borrower or any of its
ERISA Affiliates at any time, the sum of (a) the amount, if any, by which the
present value of all accrued benefits under each Plan exceeds the fair market
value of all assets of such Plan allocable to such benefits in accordance with
Title IV of ERISA, as determined as of the most recent valuation date for such
Plan using the actuarial assumptions pursuant to Section 412 of the Code or
Section 302 of ERISA in effect under such Plan, (b) the aggregate amount of
withdrawal liability that could be assessed under Section 4063 with respect to
each Plan subject to such section, separately calculated for each such Plan as
of its most recent valuation date and (c) for a period of five years following a
transaction reasonably likely to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by the Borrower, any
of its Subsidiaries or any ERISA Affiliate as a result of such transaction.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.
 

 
32

--------------------------------------------------------------------------------

 

“Withdrawal Liability” means, with respect to the Borrower or any of its
Subsidiaries or any ERISA Affiliate of the Borrower or any of its Subsidiaries
at any time, the liability to a Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan, the terms “complete” or
“partial” withdrawal of which are defined in Part I of Subtitle E of Title IV of
ERISA.
 
“Withholding Agent” means the Borrower, any Loan Party or the Administrative
Agent.
 
Section 1.02      Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
Section 1.03      Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified,
renewed or extended (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns and, in
the case of any Governmental Authority, any other Governmental Authority that
shall have succeeded to any or all of the functions thereof, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (f) all references to “knowledge” of any Loan
Party means the actual knowledge of any Responsible Officer of such Loan Party
and (g) references to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law (including by succession of comparable successor laws).
 
Section 1.04      Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision  amended in accordance herewith.
 

 
33

--------------------------------------------------------------------------------

 

Section 1.05       Times of Day.
 
Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).


Section 1.06       Timing of Payment of Performance.
 
When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.


Section 1.07       Certifications.
 
All certifications to be made hereunder by an officer or representative of a
Loan Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Loan Party, on such Loan Party’s behalf and
not in such Person’s individual capacity.

 
ARTICLE II

 
The Credits
 
Section 2.01      Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make (a) Revolving Loans to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or (ii) the total Revolving Exposures exceeding (x) the
lesser of the total Revolving Commitments or the Borrowing Base, minus (y) the
Availability Block, subject to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances and Overadvances pursuant to the terms
of Section 2.04 and Section 2.05.  Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans without premium or penalty.
 
Section 2.02      Loans and Borrowings.  (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class.  Any Protective Advance, any Overadvance
and any Swingline Loan shall be made in accordance with the procedures set forth
in Section 2.04 and Section 2.05.
 
(b)        Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of CBFR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, provided that all Borrowings made on the Effective Date
must be made as CBFR Borrowings but may be converted into Eurodollar Borrowings
in accordance with Section 2.08. Each Swingline Loan shall be a CBFR Loan.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement and shall be subject to
Section 2.19.
 
34

--------------------------------------------------------------------------------


 
(c)         At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000.  CBFR Revolving
Borrowings may be in any amount.  Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of six Eurodollar Borrowings outstanding.
 

(d)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
 
Section 2.03        Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
either in writing (delivered by hand, facsimile or electronic transmission) in a
form approved by the Administrative Agent and signed by the Borrower or by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.
three Business Days before the date of the proposed Borrowing or (b) in the case
of a CBFR Borrowing (other than a Swingline Loan for which the deadline will be
1:00 p.m. rather than noon), not later than noon on the date of the proposed
Borrowing; provided that any such notice of a CBFR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 11:00 a.m. on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or facsimile to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.01:
 
(i)           the aggregate amount of the requested Borrowing and a breakdown of
the separate wires comprising such Borrowing;
 
(ii)          the date of such Borrowing, which shall be a Business Day;
 
(iii)         whether such Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing; and
 
(iv)         in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period.”
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a CBFR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 

 
35

--------------------------------------------------------------------------------

 
 
Section 2.04         Protective Advances.  (a) Subject to the limitations set
forth below, the Administrative Agent is authorized by the Borrower and the
Lenders, from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation), to make Loans to the Borrower, on behalf
of all Lenders, which the Administrative Agent, in its Permitted Discretion,
deems necessary or desirable (i) to preserve or protect the Collateral, or any
portion thereof, (ii) to enhance the likelihood of, or maximize the amount of,
repayment of the Loans and other Obligations, or (iii) to pay any other amount
chargeable to or required to be paid by the Borrower pursuant to the terms of
this Agreement to the extent then due, including payments of reimbursable
expenses (including costs, fees, and expenses as described in Section 9.03) and
other sums payable under the Loan Documents (any of such Loans are herein
referred to as “Protective Advances”); provided that, the aggregate principal
amount of Protective Advances and Overadvances outstanding at any time shall not
at any time exceed $7,500,000; provided further that, the aggregate principal
amount of outstanding Protective Advances plus the aggregate Revolving Exposure
shall not exceed the aggregate Revolving Commitments.  Protective Advances may
be made even if the conditions precedent set forth in Section 4.02 have not been
satisfied.  The Protective Advances shall be secured by the Liens in favor of
the Administrative Agent in and to the Collateral pursuant to the Loan Documents
and shall constitute Secured Obligations hereunder.  All Protective Advances
shall be CBFR Borrowings.  The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders.  Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s and Borrower’s receipt thereof.  At any time that
there is sufficient Availability and the conditions precedent set forth in
Section 4.02 have been satisfied, the Administrative Agent may request the
Revolving Lenders to make a Revolving Loan to repay a Protective Advance.  At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.04(b).
 
(b)           Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.
 
Section 2.05         Swingline Loans and Overadvances.  (a) The Administrative
Agent, the Swingline Lender and the Revolving Lenders agree that in order to
facilitate the administration of this Agreement and the other Loan Documents,
promptly after the Borrower requests a CBFR Borrowing, the Swingline Lender may
elect to have the terms of this Section 2.05(a) apply to such Borrowing Request
by advancing, on behalf of the Revolving Lenders and in the amount requested,
same day funds to the Borrower on the applicable Borrowing date to the Funding
Account (each such Loan made solely by the Swingline Lender pursuant to this
Section 2.05(a) is referred to in this Agreement as a “Swingline Loan”), with
settlement among them as to the Swingline Loans to take place on a periodic
basis as set forth in Section 2.05(d).  Each Swingline Loan shall be subject to
all the terms and conditions applicable to other CBFR Loans funded by the
Revolving Lenders, except that all payments thereon shall be payable to the
Swingline Lender solely for its own account. In addition, the Borrower hereby
authorizes the Swingline Lender to, and the Swingline Lender shall, subject to
the terms and conditions set forth herein (but without any further written
notice required), not later than 4:30 p.m. on each Business Day, make available
to the Borrower by means of a credit to the Funding Account, the proceeds of a
Swingline Loan to the extent necessary to pay items to be drawn on any
Controlled Disbursement Account that day (as determined based on notice from the
Administrative Agent).  The aggregate amount of Swingline Loans outstanding at
any time shall not exceed $7,500,000.  The Swingline Lender shall not make any
Swingline Loan if the requested Swingline Loan exceeds Availability (before
giving effect to such Swingline Loan).  All Swingline Loans shall be CBFR
Borrowings.
 

 
36

--------------------------------------------------------------------------------

 

(b)          Any provision of this Agreement to the contrary notwithstanding, at
the request of the Borrower, the Administrative Agent may in its sole discretion
(but with absolutely no obligation), make Revolving Loans to the Borrower, on
behalf of the Revolving Lenders, in amounts that exceed Availability (any such
excess Revolving Loans are herein referred to collectively as “Overadvances”);
provided that, no Overadvance shall result in a Default due to Borrower’s
request for such Overadvance or failure to repay unless then due in accordance
with this Section 2.05 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance.  In addition, Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied.  All
Overadvances shall constitute CBFR Borrowings.  The authority of the
Administrative Agent to make Overadvances is limited to the extent that the
aggregate principal amount of Protective Advances and Overadvances outstanding
at any time shall not at any time exceed $7,500,000; provided that, each
Overadvance shall mature and be due on the earlier of the Maturity Date, demand
by the Administrative Agent and thirty days after such Overadvance is made, and
no Overadvance shall cause any Revolving Lender’s Revolving Exposure to exceed
its Revolving Commitment; further provided, that the Required Lenders may at any
time revoke the Administrative Agent’s authorization to make Overadvances.  Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof.
 
(c)          Upon the making of a Swingline Loan or an Overadvance by the
Administrative Agent (whether before or after the occurrence of a Default and
regardless of whether a Settlement has been requested with respect to such
Swingline Loan or Overadvance), each Revolving Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Swingline Lender or the Administrative Agent, as the case may
be, without recourse or warranty, an undivided interest and participation in
such Swingline Loan or Overadvance in proportion to its Applicable Percentage of
the Revolving Commitment.  The Swingline Lender or the Administrative Agent may,
at any time, require the Revolving Lenders to fund their participations. From
and after the date, if any, on which any Revolving Lender is required to fund
its participation in any Swingline Loan or Overadvance purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Loan.
 

 
37

--------------------------------------------------------------------------------

 
 
(d)          The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 p.m. on the date of such requested Settlement (the
“Settlement Date”).  Each Revolving Lender (other than the Swingline Lender, in
the case of the Swingline Loans) shall transfer the amount of such Revolving
Lender’s Applicable Percentage of the outstanding principal amount of the
applicable Loan with respect to which Settlement is requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m. on such Settlement
Date.  Settlements may occur during the existence of a Default and whether or
not the applicable conditions precedent set forth in Section 4.02 have then been
satisfied.  Such amounts transferred to the Administrative Agent shall be
applied against the amounts of the Swingline Lender’s Swingline Loans and,
together with Swingline Lender’s Applicable Percentage of such Swingline Loan,
shall constitute Revolving Loans of such Revolving Lenders, respectively.  If
any such amount is not transferred to the Administrative Agent by any Revolving
Lender on such Settlement Date, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender together with interest thereon as
specified in Section 2.07.
 
Section 2.06         Letters of Credit.
 
(a)          General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account or
for the benefit of the other Loan Parties, in a form reasonably acceptable to
the Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.  All Existing
Letters of Credit shall be deemed to have been issued pursuant to this Section
2.06, and from and after the Effective Date shall be subject to and governed by
the terms and conditions hereof.
 
(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (prior to 11:00 am at least three Business
Days prior to the requested date of issuance, amendment, renewal or extension
(or such shorter time period approved by the Issuing Bank in its reasonable
discretion)) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $30,000,000, and (ii) the total
Revolving Exposures shall not exceed (A) the lesser of the total Revolving
Commitments and the Borrowing Base, minus (B) the Availability Block.
 

 
38

--------------------------------------------------------------------------------

 
 
(c)          Expiration Date.  Except for an Auto-Extension Letter of Credit,
each Letter of Credit shall expire at or prior to the close of business on the
earlier of (i) the date one year after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (ii) the date that is five Business Days prior to
the Maturity Date.
 
(d)          Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Revolving Lenders, the
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason.  Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
 
(e)          Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m. on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 11:00 a.m. on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 2:00 p.m. on (i)
the Business Day that the Borrower receives such notice, if such notice is
received prior to 11:00 a.m. on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with a
CBFR Revolving Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting CBFR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of CBFR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
 

 
39

--------------------------------------------------------------------------------

 


(f)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder (other
than payment or performance).  Neither the Administrative Agent, the Revolving
Lenders nor the Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
40

--------------------------------------------------------------------------------


 
(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement in accordance with the terms herein.
 
(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to CBFR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section to reimburse
the Issuing Bank shall be for the account of such Lender to the extent of such
payment.
 
(i)           Replacement of the Issuing Bank.  The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the Issuing
Bank.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement to the extent such
Letters of Credit remain outstanding, but shall not be required to issue
additional Letters of Credit.
 
41

--------------------------------------------------------------------------------


 
(j)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives written notice
from the Administrative Agent or the Required  Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the Administrative Agent a security interest in the LC Collateral
Account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account for the benefit of the Borrower.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Secured Obligations in accordance with
Section 2.18.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence and continuance of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all such Events of
Default have been cured or waived.
 
(k)           Auto-Extension Letters of Credit.  If the Borrower so requests in
respect of a standby Letter of Credit, the Issuing Bank shall agree to issue a
standby Letter of Credit that has provisions that automatically extend the
expiry date of such standby Letter of Credit for successive periods of up to
twelve months (each, an “Auto-Extension Letter of Credit”); provided that any
such Auto-Extension Letter of Credit must permit the Issuing Bank to prevent any
such extension at least once in each twelve month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Auto-Extension
Letter of Credit is issued.  Unless otherwise directed by the Issuing Bank, the
Borrower shall not be required to make a specific request to the relevant
Issuing Bank for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the Issuing Bank to permit the extension of such Auto-Extension Letter
of Credit at any time to an expiry date that is not later than the earlier of
twelve months after issuance or five (5) Business Days prior to the Maturity
Date; provided that the Issuing Bank (A) shall not be required to permit any
such extension if the Issuing Bank has determined that it would have no
obligation at such time to issue such Auto-Extension Letter of Credit in its
extended form under the terms hereof, and (B) shall not permit any such
extension if it has received notice (which may be by telephone or in writing) on
or before the day that is five (5) Business Days before the Non-Extension Notice
Date from the Administrative Agent, the Required Lenders or the Borrower that
one or more of the applicable conditions specified in Section 4.01 is not then
satisfied or waived.
 
42

--------------------------------------------------------------------------------


 
Section 2.07          Funding of Borrowings.  (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m. to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
in an amount equal to such Lender’s Applicable Percentage; provided that,
Swingline Loans shall be made as provided in Section 2.05. Subject to clause (b)
of this Section, the Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
Funding Account; provided that CBFR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance or an Overadvance shall be retained by the Administrative Agent.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with clause (a) of this Section and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to CBFR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
Section 2.08          Interest Elections.  (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Loans, Overadvances or Protective Advances, which may not
be converted or continued.
 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or electronic transmission to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
43

--------------------------------------------------------------------------------


 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)         whether the resulting Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and
 
(iv)         if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a CBFR Borrowing.  Notwithstanding any contrary provision hereof,
if a Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as a
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Revolving Borrowing shall be converted to a CBFR Borrowing at the end of the
Interest Period applicable thereto.
 
Section 2.09        Termination and Reduction of Commitments.  (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
 
(b)           The Borrower may at any time terminate the Commitments upon (i)
the payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any Letters of Credit, (ii) the cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent) equal to 105% of the
LC Exposure as of such date), (iii) the payment in full of the accrued and
unpaid fees, and (iv) the payment in full of all reimbursable expenses and other
Obligations then due and owing together with accrued and unpaid interest
thereon, if any.
 
44

--------------------------------------------------------------------------------


 
(c)           Subject to Section 2.16, the Borrower may from time to time reduce
the Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 and (ii) the Borrower shall not reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed (A) the lesser of the total Revolving Commitments and the
Borrowing Base, minus (B) the Availability Block.
 
(d)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) or (c) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
events, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
 
Section 2.10          Repayment of Loans; Evidence of Debt.  (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date,(ii) to the Administrative Agent the then unpaid amount of
each Protective Advance on the earlier of the Maturity Date and demand by the
Administrative Agent, and (iii) to the Administrative Agent the then unpaid
principal amount of each Overadvance on the earlier of the Maturity Date, demand
by the Administrative Agent and the 30th day after such Overadvance is made.
 
(b)           On each Business Day, the Administrative Agent shall apply all
funds credited to the Collection Account on such Business Day or the immediately
preceding Business Day (at the discretion of the Administrative Agent, whether
or not immediately available), first to prepay any Protective Advances and
Overadvances that may be outstanding, pro rata, second to prepay the Revolving
Loans and third to cash collateralize outstanding LC Exposure, in each case
without a permanent commitment reduction.
 
(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(d)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
45

--------------------------------------------------------------------------------


 
(e)           The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
(f)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall promptly prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and Borrower.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
Section 2.11          Prepayment of Loans.  (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part without premium or penalty, subject to prior notice in accordance with
paragraph (d) of this Section.
 
(b)           In the event and on such occasion that the total Revolving
Exposure exceeds (x) the lesser of (i) the aggregate Revolving Commitments or
(ii) the Borrowing Base, except for Overadvances permitted under Section
2.05, minus (y) the Availability Block, the Borrower shall prepay the Revolving
Loans, LC Exposure and/or Swingline Loans in an aggregate amount equal to such
excess.
 
In the event and on each occasion that any Net Proceeds are received by or on
behalf of any Loan Party in respect of any Prepayment Event, the Borrower shall,
immediately after such Net Proceeds are received by any Loan Party and subject
to the terms, conditions and provisions of the Intercreditor Agreement, prepay
the Obligations as set forth in Section 2.11(c) below in an aggregate amount
equal to 100% of such Net Proceeds without a corresponding commitment reduction,
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, any Net Proceeds attributable to
Notes Priority Collateral shall be applied in accordance with the Senior Notes
Documents or, if the Senior Notes (or any replacement or refinancing thereof)
are no longer outstanding, any Net Proceeds attributable to Real Property,
equipment or any tangible assets (excluding Inventory) shall be applied by the
Administrative Agent to reduce the outstanding principal balance of the
Revolving Loans (without a permanent reduction of the Revolving Commitment) and
upon such application, the Administrative Agent may, in the case of any event
described in clause (b) of the definition of the term “Prepayment
Event”,  establish a Reserve against the Borrowing Base in an amount not greater
than the amount of such proceeds so applied to cover the costs of repair,
restoration or replacement.
 
(c)           All such amounts pursuant to Section 2.11(c) shall be applied,
first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, and second to prepay the Revolving Loans without a
corresponding reduction in the Revolving Commitment and to cash collateralize
outstanding LC Exposure.  Subject to the terms, conditions and provisions of the
Intercreditor Agreement, if the precise amount of insurance or condemnation
proceeds allocable to Inventory as compared to equipment, fixtures and Real
Property is not otherwise determined, the allocation and application of those
proceeds shall be determined by the Administrative Agent, in its Permitted
Discretion.
 
46

--------------------------------------------------------------------------------


 
(d)           The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile) or electronic transmission of any prepayment hereunder
(i) in the case of a voluntary prepayment of a Eurodollar Revolving Borrowing,
not later than 11:00 a.m. three Business Days before the date of prepayment, or
(ii) in the case of a voluntary prepayment of an CBFR Revolving Borrowing, not
later than 11:00 a.m. one Business Day before the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each voluntary partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in Section
2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.
 
Section 2.12          Fees.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Unused Commitment Fee Rate on the average daily
amount of the Available Revolving Commitment of such Lender during the period
from and including the Effective Date to but excluding the date on which the
Lenders’ Revolving Commitments terminate.  Accrued commitment fees shall be
payable monthly in arrears on the first Business Day of each calendar month and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.
 
(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.20% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable monthly in
arrears on the first Business Day of each calendar month following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.
 
47

--------------------------------------------------------------------------------


 
(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(d)           The Borrower agrees to pay to the Lead Arrangers, for their
respective accounts, fees payable in the amounts and at such times separately
agreed upon between the Borrower and the Lead Arrangers.
 
(e)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.
 
Section 2.13         Interest.  (a) The Loans comprising each CBFR Borrowing
(including each Swingline Loan) shall bear interest at the CB Floating Rate plus
the Applicable Margin.
 
(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.
 
(c)           Each Protective Advance and each Overadvance shall bear interest
at the CB Floating Rate plus the Applicable Margin for Revolving Loans plus 2%.
 
(d)           Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Required Lenders may, at their option,
by notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare effective upon such notice that (i) all Loans shall bear interest at 2%
plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided hereunder.
 
(e)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a CBFR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
 
48

--------------------------------------------------------------------------------


 
(f)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the CB Floating Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days
elapsed.  The applicable CB Floating Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
Section 2.14          Alternate Rate of Interest.  After the Effective Date, if
prior to the commencement of any Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as
a CBFR Borrowing.
 
Section 2.15          Increased Costs.  (a) If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
 
(ii)          impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
 
49

--------------------------------------------------------------------------------


 
(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
 
(c)           A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
Section 2.16          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(d) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth in reasonable detail, any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
50

--------------------------------------------------------------------------------


 
Section 2.17          Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (each a “Payee”) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The Borrower shall indemnify any Payee, within 15 Business Days
after written demand therefor (including documentation reasonably supporting
such request), for the full amount of any Indemnified Taxes or Other Taxes paid
by such Payee, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that the Borrower shall not be
required to compensate any Payee, for any Indemnified Taxes or Other Taxes
incurred more than one hundred eighty (180) days prior to the date that such
Payee notifies Borrower of such Indemnified Taxes or Other Taxes and of such
Payee’s intention to claim compensation therefor; provided, further, that, if
the circumstances giving rise to such Indemnified Taxes or Other Taxes is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Payee shall be conclusive absent manifest error.
 
(d)           Each Lender and the Issuing Bank shall indemnify the Borrower and
the Administrative Agent, within 10 days after written demand therefor, against
any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and reasonable expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the Issuing
Bank, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered to the
Borrower or the Administrative Agent pursuant to Section 2.17(f).  Each Lender
and the Issuing Bank hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or the Issuing Bank,
as the case may be, under this Agreement or any other Loan Document, against any
amount due to the Administrative Agent under this Section 2.17(d).
 
51

--------------------------------------------------------------------------------


 
(e)           Within 30 days after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(f)            Any Payee that is a "United States person" within the meaning of
section 7701(a)(30) of the Code shall deliver to the Administrative Agent and
the Borrower IRS Form W-9 or such other documentation or information prescribed
by Applicable Law or reasonably requested by Administrative Agent or Borrower to
determine whether such Payee is subject to backup withholding or information
reporting requirements. Any Foreign Payee that is entitled to an exemption from
United States withholding tax, or that is subject to such tax at a reduced rate
under an applicable tax treaty, shall provide the Administrative Agent and the
Borrower with two properly completed and duly executed originals of each of the
following, as applicable: (i) Form W-8IMY (together with any applicable
underlying IRS forms, documentation or certificates) or successor form, (ii)
Form W-8ECI (claiming exemption from U.S. withholding tax because the income is
effectively connected with a U.S. trade or business) or any successor form,
(iii) Form W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) or any successor form, (iv) in the case of a
Foreign Payee claiming exemption under Sections 871(h) or 881(c) of the Code, a
Form W-8BEN (claiming exemption from U.S. withholding tax under the portfolio
interest exemption) or any successor form or (v) any other applicable form,
certificate or document prescribed by the IRS or any applicable law certifying
as to such Foreign Payee’s entitlement to such exemption from United States
withholding tax or reduced rate with respect to all payments to be made to such
Foreign Payee under the Loan Documents.  Unless the Borrower and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments under any Loan Document to or for a Foreign Payee are
not subject to United States withholding tax or are subject to such tax at a
rate reduced by an applicable tax treaty, the Loan Parties and the
Administrative Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate.  In addition, if a payment made to a Payee under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Payee fails
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent (A) a certification signed by the chief
financial officer, principal accounting officer, treasurer or controller and (B)
other documentation reasonably requested by its Withholding Agent sufficient for
the Withholding Agent to comply with its obligations under FATCA and to
determine that such Payee has complied with such applicable reporting
requirements.
 
52

--------------------------------------------------------------------------------


 
(g)           If a Payee determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of such Payee and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Payee, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Payee in the event the Payee is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
 
Section 2.18         Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.  (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16 or Section
2.17, or otherwise) prior to 2:00 p.m. on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices at 10 South Dearborn Street, 22nd Floor,
Chicago, Illinois (or such other location identified by the Administrative Agent
to the Borrower in writing), except payments to be made directly to the Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Section 2.15, Section 2.16, Section 2.17 and Section 9.03 shall be
made directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.
 
(b)           Any proceeds of Collateral received by the Administrative Agent
(i) not constituting either (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower), (B) a mandatory prepayment (which shall be applied
in accordance with Section 2.11) or (C) amounts to be applied from the
Collection Account (which shall be applied in accordance with Section 2.10(b))
or (ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower pursuant to the Loan Documents (other than in
connection with Banking Services or Swap Obligations) pursuant to the Loan
Documents, second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrower (other than in connection with Banking Services or
Swap Obligations), third, to pay interest due in respect of the Overadvances and
Protective Advances, fourth, to pay the principal of the Overadvances and
Protective Advances, fifth, to pay interest then due and payable on the Loans
(other than the Overadvances and Protective Advances) ratably, sixth, to prepay
principal on the Loans (other than the Overadvances and Protective Advances) and
unreimbursed LC Disbursements ratably, seventh, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, eighth, to payment of any amounts owing with respect to Banking
Services and Swap Obligations, ninth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the Borrower and
tenth, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by law. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, neither the Administrative Agent
nor any Lender shall apply any payment which it receives to any Eurodollar Loan
of a Class, except (A) on the expiration date of the Interest Period applicable
to any such Eurodollar Loan or (B) in the event, and only to the extent, that
there are no outstanding CBFR Loans of the same Class and, in any such event,
the Borrower shall pay the break funding payment required in accordance with
Section 2.16.  The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.
 
53

--------------------------------------------------------------------------------


 
(c)           At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums then due and payable under the Loan Documents,
may be paid from the proceeds of Borrowings made hereunder whether made
following a request by the Borrower pursuant to Section 2.03 or a deemed request
as provided in this Section or may be deducted from the Collection Account.  The
Borrower hereby irrevocably authorizes (i) the Administrative Agent to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
as it becomes due and payable hereunder or any other amount due and payable
under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Section 2.03, Section 2.04 or
Section 2.05, as applicable and (ii) the Administrative Agent to charge the
Collection Account of the Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.
 
(d)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation, in each case in accordance with the terms of this
Agreement.
 
54

--------------------------------------------------------------------------------


 
(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(f)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) deposit any such amounts in a segregated account as cash
collateral for, and apply any such amounts to, any future funding obligations of
such Lender under such Sections; application of amounts pursuant to (i) and (ii)
above shall be made in such order a may be determined by the Administrative
Agent in its discretion.
 
Section 2.19          Mitigation Obligations; Replacement of Lenders.
 
(a)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment promptly following written
demand (including documentation supporting such demand).
 
55

--------------------------------------------------------------------------------


 
(b)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank) to the extent required by Section 9.04, which
consent shall not unreasonably be withheld, conditioned or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
 
Section 2.20         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);
 
(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;
 
(c)           if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:
 
(i)           all or any part of such Swingline Exposure and LC Exposure shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set forth
in Section 4.02 are satisfied at such time; and
 
56

--------------------------------------------------------------------------------


 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following written notice by the Administrative Agent, (x) first, prepay such
Swingline Exposure and (y) cash collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;
 
(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to Section 2.20(c), the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.12(b) with respect to such Defaulting Lender’s LC Exposure during the period
such Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)           if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.20(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
 
(v)           if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.20(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all facility fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated;
 
(d)           the Issuing Bank shall not be required to issue, amend or increase
any Letter of Credit, unless it is satisfied that the related exposure will be
100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.20(c),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.20(c)(i) (and Defaulting Lenders
shall not participate therein); and
 
(e)           in the event and on the date that each of the Administrative
Agent, the Borrower, the Issuing Bank and the Swingline Lender each agrees that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
other Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Loans (other than Swingline Loans) of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.
 
57

--------------------------------------------------------------------------------


 
Section 2.21          Returned Payments.  If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender.  The provisions of this Section 2.21 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds.  The provisions of this Section 2.21 shall survive the
termination of this Agreement.
 
ARTICLE III
 
Representations and Warranties
 
Each Loan Party represents and warrants to the Lenders that:
 
Section 3.01          Organization; Powers.  Each of the Loan Parties and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent applicable) under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
 
Section 3.02          Authorization; Enforceability.  The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
Section 3.03          Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents and release
existing Liens securing the DIP Credit Agreement, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries, (c)
will not violate or result in a default under any material indenture, agreement
or other instrument binding upon any Loan Party or any of its Subsidiaries or
its assets, and (d) will not result in the creation or imposition of any Lien on
any asset of any Loan Party or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents and the Senior Notes Documents.
 
Section 3.04          Financial Condition; No Material Adverse Change.  (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2009, reported on by PricewaterhouseCoopers
LLP, independent public accountants, and (ii) as of and for the fiscal quarter
and the portion of the fiscal year ended June 30, 2010, certified by one of its
Financial Officers.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
 
58

--------------------------------------------------------------------------------


 
(b)           No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since June 30, 2010.
 
Section 3.05          Properties.  (a) As of the Effective Date, Schedule 3.05
sets forth the address of each parcel of Real Property that is owned or leased
by each Loan Party.  As of the Effective Date, each of the Loan Parties’
material leases and subleases is valid and enforceable in accordance with its
terms (subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law) and is in full force and effect, and no default by any party to any
such lease or sublease exists, except for any default which could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.  Each of the Loan Parties and its Subsidiaries has good and indefeasible
title to, or valid leasehold interests in, or rights to, all its material real
and personal property, free of all Liens other than those permitted by Section
6.02.
 
(b)           Each of the Loan Parties and its Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property necessary to its business as currently conducted, a correct and
complete list of all trademark registrations and applications, patents and
patent applications, and copyright applications and registrations owned by a
Loan Party or any of its Subsidiaries, as of the date of this Agreement, is set
forth on Schedule 3.05, and the use thereof by the Loan Parties and their
respective Subsidiaries does not infringe in any material respect upon the
rights of any other Person, and the Loan Parties’ rights thereto are not subject
to any licensing agreement or similar arrangement.
 
Section 3.06          Litigation and Environmental Matters.  (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting the Loan Parties or any of their Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
 
(b)           Except for the Disclosed Matters, (i) no Loan Party nor any of its
Subsidiaries has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, and (ii) no Loan Party nor any of its Subsidiaries (A)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (B) has become subject to any Environmental Liability, in each case, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
 
59

--------------------------------------------------------------------------------


 
(c)             Since the date of this Agreement, there has been no change in
the status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
Section 3.07          Compliance with Laws and Agreements.  Each of the Loan
Parties and their respective Subsidiaries is in compliance with all Requirements
of Law applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  No Default has occurred and is continuing.
 
Section 3.08          Investment Company Status.  No Loan Party nor any of its
Subsidiaries is required to be registered as an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940.
 
Section 3.09          Taxes.  Except as set forth on Schedule 3.09, each of the
Loan Parties and their respective Subsidiaries has timely filed or caused to be
filed all Tax returns and reports required to have been filed and paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which such Loan
Party or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) Taxes in respect of which the aggregate liability does not
exceed $1,500,000.  Except as set forth on Schedule 3.09, as of the Effective
Date, no tax liens have been filed and no claims are being asserted with respect
to any such taxes that have not been discharged by the Reorganization Plan.
 
Section 3.10          ERISA. Except as set forth on Schedule 3.10:
 
(a)           No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
 
(b)           Neither Borrower nor any of the Borrower’s Subsidiaries or ERISA
Affiliates has an Unfunded Pension Liability, except as could not reasonably be
expected to have a Material Adverse Effect.
 
(c)           Neither Borrower nor any of the Borrower’s Subsidiaries or ERISA
Affiliates has been assessed Withdrawal Liability except as could not reasonably
be expected to have a Material Adverse Effect.
 
(d)           All Plans have been operated and administered in compliance with
the Code, ERISA, and all applicable regulations promulgated thereunder, except
as could not reasonably be expected to have a Material Adverse Effect.  There
has been no prohibited transaction or violation of fiduciary responsibilities
with respect to any Plan except as could not reasonably be expected to have a
Material Adverse Effect.
 
60

--------------------------------------------------------------------------------


 
Section 3.11          Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  None of the reports, historical financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender pursuant to this Agreement or any other Loan
Document (other than projections, budgets, estimates, forward looking
information and general market data), as modified or supplemented by other
information so furnished when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date (it being understood that
projections are inherently uncertain and actual results may be materially
different, and no assurance can be given that the projected results will be
realized and such projections should not be viewed as a guarantee of
performance).
 
Section 3.12          Material Agreements.  All material agreements and
contracts (other than any agreement or instrument evidencing or governing
Indebtedness) to which any Loan Party is a party or is bound as of the date of
this Agreement and with which the failure to comply is reasonably likely to
result in a Material Adverse Effect (the “Material Agreements”) are listed on
Schedule 3.12.   No Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Material Agreement to which it is a party.
 
Section 3.13          Solvency.  (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value (measured on a
going concern value) of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise of the Borrower and its Subsidiaries, on a
consolidated basis; (ii) the present fair saleable value of the property of the
Borrower and its Subsidiaries, on a consolidated basis, will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise of the Borrower and its
Subsidiaries, on a consolidated basis, as such debts and other liabilities
become absolute and matured; (iii) the Borrower and its Subsidiaries, on a
consolidated basis, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries, on a
consolidated basis, will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted after the Effective Date.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
(b)           No Loan Party intends to, or will permit any of its Subsidiaries
to, and no Loan Party believes that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it or any such Subsidiary
and the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.
 
61

--------------------------------------------------------------------------------


 
Section 3.14          Insurance.  Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as
of the Effective Date.  As of the Effective Date, all premiums in respect of
such insurance have been paid to the extent due.  The Borrower believes that the
insurance maintained by or on behalf of the Borrower and the Subsidiaries is
adequate.
 
Section 3.15          Capitalization and Subsidiaries.  Schedule 3.15 sets forth
as of the Effective Date (a) a correct and complete list of the name and
relationship to the Borrower of each and all of the Borrower’s Subsidiaries, (b)
a true and complete listing of each class of each of the Borrower’s authorized
Equity Interests, of which all issued shares are validly issued, outstanding,
fully paid and non-assessable, and (c) the type of entity of the Borrower  and
each of its Subsidiaries.  All of the issued and outstanding Equity Interests
owned by any Loan Party has been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and is fully
paid and non-assessable.
 
Section 3.16          Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, and when (i) financing statements and
other filings, including, without limitation any short form intellectual
property security agreements, fixture filings and other real estate filings, in
appropriate form are filed in the appropriate offices in the case of Liens
perfected by filing (provided, however, that additional filings may be necessary
to perfect the Administrative Agent’s Lien on any intellectual property acquired
after the date hereof), (ii) the Administrative Agent takes possession, control
or assignment of the Collateral with respect to which a security interest may be
perfected only by possession, control or assignment (which possession, control
or assignment shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by each Collateral
Document) or (iii) the Administrative Agent’s Lien on any Collateral represented
by a certificate of title is noted (which notation shall be required to the
extent set forth in the Collateral Documents) in the case of Liens perfected by
notation, such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law), and having priority over all other Liens on
the Collateral to the extent provided in the Intercreditor Agreement except in
the case of (a) Customary Permitted Liens, Liens set forth on Schedule 6.02 and
Liens permitted by Section 6.02(d) or (e), to the extent any such Liens would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law or agreement, (b) Liens perfected only by possession, control
or notation to the extent the Administrative Agent has not obtained or does not
maintain possession of such Collateral and (c) Liens in favor of the Notes Agent
in Notes Priority Collateral.  Notwithstanding the foregoing, nothing in the
Loan Documents shall require any Loan Party to make any filings or take any
actions to record or perfect the Administrative Agent’s Lien in any intellectual
property outside of the United States.
 
Section 3.17          Employment Matters.  Except as set forth in Schedule 3.17,
as of the Effective Date, there are no strikes, lockouts or slowdowns against
any Loan Party or any Subsidiary pending or, to the knowledge of the Borrower,
threatened.  The hours worked by and payments made to employees of the Loan
Parties and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters.  Except as set forth in Schedule 3.17, all payments
due from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Loan Party or such Subsidiary.
 
62

--------------------------------------------------------------------------------


 
Section 3.18          Common Enterprise.  The successful operation and condition
of each of the Loan Parties is dependent on the continued successful performance
of the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.
 
Section 3.19          Margin Regulations.  The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Federal Reserve Board), and no
proceeds of any Loan will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock in contravention of Regulation T, U or X of the Federal Reserve
Board.
 
ARTICLE IV

 
Conditions
 
Section 4.01          Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
 
(a)           Credit Agreement and Loan Documents.  The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including the initial Borrowing Request, any promissory notes requested by a
Lender pursuant to Section 2.10 payable to the order of each such requesting
Lender and one or more written opinions of the Loan Parties’ counsel, addressed
to the Administrative Agent, the Issuing Bank and the Lenders in form and
substance (including local counsel opinions with regard to perfection of the
Administrative Agent’s Lien in as-extracted collateral) reasonably satisfactory
to the Administrative Agent.
 
63

--------------------------------------------------------------------------------


 
(b)           Financial Statements and Projections.  The Lenders shall have
received (i) audited consolidated financial statements of the Borrower for the
2009, 2008 and 2007 fiscal years, (ii) unaudited interim consolidated financial
statements of Borrower for the fiscal month and quarter ended June 30, 2010,
(iii) unaudited consolidated statement of operations of Borrower for the fiscal
month ended July 31, 2010 and (iv) satisfactory (x) quarterly projections
through December 31, 2011 and (y) annual projections through December 31, 2014.
 
(c)           Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate on behalf of each Loan Party, dated the Effective Date and executed
by its Secretary or Assistant Secretary, which shall (A) certify the resolutions
of its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, (B)
identify by name and title and bear the signatures of the Financial Officers and
any other officers of such Loan Party authorized to sign the Loan Documents to
which it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its by-laws or operating, management
or partnership agreement, and (ii) a long form good standing certificate for
each Loan Party from its jurisdiction of organization and each jurisdiction
where the conduct of such Loan Party’s business activities or the ownership of
its properties necessitates qualification, in each case as of a recent date.
 
(d)           No Default Certificate.  The Administrative Agent shall have
received a certificate, signed by the chief financial officer or chief executive
officer of the Borrower on behalf of each Loan Party, on the initial Borrowing
date (i) stating that no Default has occurred and is continuing, (ii) stating
that the representations and warranties contained in Article III are true and
correct as of such date, and (iii) certifying any other factual matters as may
be reasonably requested by the Administrative Agent.
 
(e)           Fees.  The Lenders and the Administrative Agent shall have
received all fees then due and payable, and all reasonable out-of-pocket
expenses for which invoices have been presented (including the reasonable fees
and reasonable out-of-pocket expenses of legal counsel), on or before the
Effective Date.  All such amounts will be paid with proceeds of the Senior Notes
or proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date.
 
(f)           Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions where the Loan
Parties are organized or Material Real Property is located, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for (i)
Liens permitted by Section 6.02 or (ii) Liens discharged on or prior to the
Effective Date pursuant to a pay-off letter or other documentation satisfactory
to the Administrative Agent.
 
(g)           Pay-Off Letter.  The Administrative Agent shall have received a
reasonably satisfactory pay-off letter for all loans under the DIP Credit
Agreement to be repaid from the proceeds of the initial Borrowing and the Senior
Notes, confirming that all Liens upon any of the property of the Loan Parties
constituting Collateral will be terminated or released concurrently with such
payment.

 
64

--------------------------------------------------------------------------------

 


(h)          Funding Account.  The Administrative Agent shall have received a
notice setting forth the deposit account of the Borrower (the “Funding Account”)
to which the Lender is authorized by the Borrower to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.
 
(i)           [Reserved.]
 
(j)           Collateral Access and Control Agreements.  The Administrative
Agent shall have received each (i) Collateral Access Agreement required to be
provided pursuant to Section 4.13 of the Security Agreement and, to the extent
not obtained, the Administrative Agent shall impose a rent or charges Reserve
for each applicable location in accordance with the definition of Eligible
Inventory; and (ii) Deposit Account Control Agreement required to be provided
pursuant to Section 4.14 of the Security Agreement.
 
(k)          [Reserved.]
 
(l)           Borrowing Base Certificate.  The Lead Arrangers shall have
received a Borrowing Base Certificate which calculates the Borrowing Base as of
a date specified by the Administrative Agent prior to the Effective Date with
customary supporting documentation.
 
(m)          Closing Availability.  After giving effect to all Borrowings to be
made on the Effective Date and the issuance of any Letters of Credit on the
Effective Date and payment of all fees and expenses due hereunder, and with all
of the Loan Parties’ indebtedness, liabilities, and obligations current, the
Borrower’s Availability shall not be less than $23,500,000.
 
(n)          Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have confirmed that the Notes Agent has received the certificates
representing the shares of Capital Stock pledged pursuant to the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and the
Administrative Agent shall have received each promissory note (if any) pledged
to the Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
 
(o)          Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.
 
(p)          [Reserved.]
 
(q)          Insurance.  The Administrative Agent shall have received evidence
of insurance coverage in form, scope, and substance reasonably satisfactory to
the Administrative Agent and otherwise in compliance with the terms of
Section 5.09 and Section 4.12 of the Security Agreement.
 
 
65

--------------------------------------------------------------------------------

 

(r)           Letter of Credit Application.  The Administrative Agent shall have
received a properly completed letter of credit application (whether standalone
or pursuant to a master agreement, as applicable) if the issuance of a Letter of
Credit (other than the Existing Letters of Credit) will be required on the
Effective Date.  The Borrower shall have executed the Issuing Bank’s master
agreement for the issuance of commercial Letters of Credit.
 
(s)           Tax Withholding.  The Administrative Agent shall have received a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party.
 
(t)           Third Party Consents and Approvals.  The Administrative Agent
shall have received fully executed copies of all consents and approvals, if any,
required to be obtained from any Governmental Authority or other Person (which
in the case of non-Governmental Authorities is limited to material consents and
approvals) in connection with the Transactions (including member and shareholder
approvals, if any), each of which shall have been obtained on satisfactory terms
and shall be in full force and effect.
 
(u)          Reorganization Plan. The Reorganization Plan shall be in form and
substance reasonably acceptable to the Administrative Agent in all material
respects and shall have been confirmed by a final order entered by the
Bankruptcy Court (the “Confirmation Order”) in form and substance reasonably
acceptable to the Administrative Agent in all material respects, which has not
been stayed by the Bankruptcy Court or by any court having jurisdiction to issue
such stay.  The Confirmation Order shall have been entered upon proper notice to
all parties to be bound by the Reorganization Plan, all as may be required by
the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, order of the
Bankruptcy Court, and any applicable local bankruptcy rules.  Moreover, (i) the
time to appeal the Confirmation Order or to seek review, rehearing or certiorari
with respect to the Confirmation Order must have expired, (ii) unless otherwise
waived by the Administrative Agent, no appeal or petition for review, rehearing
or certiorari with respect to the Confirmation Order may be pending and (iii)
the Confirmation Order must otherwise be in full force and effect.  The
effective date of the Reorganization Plan shall have occurred or shall occur
substantially concurrently with the Effective Date.
 
(v)          Notes.  (i) Each Loan Party shall have executed and delivered
definitive financing documentation with respect to the Senior Notes (including
the Intercreditor Agreement), on terms reasonably satisfactory to the
Administrative Agent and Lead Arrangers; and
 
(ii)           the conditions to the effectiveness of the documentation
governing the Senior Notes shall have been satisfied or waived on terms
reasonably satisfactory to the Administrative Agent, and concurrently the
Borrower shall have received at least $55,000,000 in gross cash proceeds from
the issuance of the Senior Notes.
 
(w)          Pro Forma Balance Sheets.  The Administrative Agent and the Lenders
shall have received a pro forma consolidated balance sheet of the Borrower as at
the date of the most recent balance sheet delivered pursuant to clause (b) above
prepared to give effect to the consummation of the funding of the initial Loans
and the issuance of the Senior Notes as if such funding and issuance had
occurred on such date or on the first day of such period, as applicable, and
consistent in all material respects with information previously provided by the
Borrower.
 
 
66

--------------------------------------------------------------------------------

 

(x)           Appraisals.  The Administrative Agent shall have received asset
appraisals of the Inventory and Trucks, which appraisals shall be in form and
substance satisfactory to the Administrative Agent.
 
(y)          Field Examinations.  The Administrative Agent shall have received
updated field examinations and audits requested by it in connection with the
Transactions, with respect to the Borrowing Base Collateral and such other
information or materials as the Administrative Agent shall include within the
scope of such field examination and audit, all of which shall be in form and
substance satisfactory to the Administrative Agent.
 
(z)           Corporate Structure.  The Lead Arrangers shall be reasonably
satisfied in their sole judgment with the corporate (or other organizational)
structure, capital structure, other material debt instruments, material Accounts
and governing documents of the Loan Parties.
 
(aa)         Patriot Act.  The Administrative Agent shall have received at least
three days prior to the Effective Date, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act.
 
(bb)        Other Documents.  The Administrative Agent shall have received such
other documents as the Administrative Agent, the Issuing Bank, any Lender or
their respective counsel may have reasonably requested.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m. on September 27, 2010 (and,
in the event such conditions are not so satisfied or waived, the Commitments
shall terminate at such time).
 
Section 4.02         Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
 
(a)           The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date, except that such materiality
qualifier shall not be applicable to representations and warranties that are
already qualified or modified by materiality in the text thereof.
 
 
67

--------------------------------------------------------------------------------

 

(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
 
(c)           After giving effect to any Borrowing or the issuance of any Letter
of Credit, Availability is not less than zero.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.
 
Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.
 
Section 4.03         Determinations Under Sections 4.01 and 4.02.  For purposes
of determining compliance with the conditions specified in Sections 4.01 and
4.02 that are necessary for the Effective Date to have occurred, each applicable
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to such Lender unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the
Effective Date specifying its objection thereto, and such Lender shall not have
made available to the Administrative Agent such Lender’s ratable portion of the
initial Borrowing.
 
Section 4.04         Post-Closing Conditions.  Within 75 days following the
Effective Date (or such later date as agreed by the Administrative Agent) and
substantially contemporaneously with the delivery of any mortgages under the
Senior Notes Documents, the Administrative Agent shall have received, with
respect to each parcel of Material Real Property which is subject to a first
priority mortgage in favor of the Notes Agent, each of the following, in form
and substance reasonably satisfactory to the Administrative Agent:
 
(a)          a second priority Lien Mortgage on such property;
 
(b)          evidence that a counterpart of the Mortgage has been delivered to
the title company for recording in the place necessary, in the Administrative
Agent’s judgment, to create a valid and enforceable second priority Lien in
favor of the Administrative Agent for the benefit of itself and the Lenders;
 
(c)          ALTA or other mortgagee’s title policy;
 
(d)          an opinion of counsel in the state in which such parcel of Material
Real Property is located in form and substance and from counsel reasonably
satisfactory to the Administrative Agent;
 
 
68

--------------------------------------------------------------------------------

 

(e)           if any such parcel of Material Real Property is determined by the
Administrative Agent to be in a flood zone, a flood notification form signed by
the Borrower and evidence that flood insurance is in place for the building and
contents, all in form and substance reasonably satisfactory to the
Administrative Agent; and
 
(f)           an ALTA survey prepared and certified to the Administrative Agent
by a surveyor reasonably acceptable to the Administrative Agent for each
Material Real Property.
 
Notwithstanding any provision of this Agreement, any failure to satisfy the
conditions set forth in this Section 4.04 shall constitute an immediate Event of
Default without further notice to the Loan Parties.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit, Banking Services Obligations and Swap
Obligations shall have expired, terminated, been cash collateralized or
backstopped to the Administrative Agent’s satisfaction and all LC Disbursements
shall have been reimbursed, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:
 
Section 5.01          Financial Statements; Borrowing Base and Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:
 
(a)           within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by a “Big Four” independent public accounting firm or other
independent public accountants reasonably acceptable to the Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than with
respect to the 2010 audit solely with respect to bankruptcy matters)) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, accompanied by any management letter, if
available, prepared by said accountants;
 
(b)          within 45 days after the end of each of the first three fiscal
quarters of the Borrower, its unaudited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year and the Projections, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, together with a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Subsidiaries for the
applicable fiscal quarter;
 
 
69

--------------------------------------------------------------------------------

 

(c)           within 30 days after the end of each fiscal month of the Borrower,
its unaudited consolidated balance sheet and related statements of operations as
of the end of and for such fiscal month and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding month and year-to-date periods of the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, together with updates to the most recently delivered
narrative discussion and analysis described in clause (b)(ii);
 
(d)          concurrently with any delivery of financial statements under
clause (a) or (b) or (c) above, a certificate of a Financial Officer of the
Borrower in substantially the form of Exhibit D (i) certifying, in the case of
the financial statements delivered under clause (b) or (c), as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and is continuing and, if a Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (iii) setting forth reasonably detailed
calculations with respect to Sections 6.12 and 6.13 (commencing September 30,
2011 irrespective of whether the FCCR Commencement Date has occurred), in the
case of the financial statements delivered under clauses (a) and (b) for Section
6.12 and the financial statements delivered under clauses (a) or (b) and (c) for
Section 6.13 and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;
 
(e)           concurrently with any delivery of financial statements under
clause (a) above, if reasonably available, a certificate of the accounting firm
that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default (which certificate may be limited to the extent required by
accounting rules or guidelines);
 
(f)           concurrently with any delivery of  financial statements under
clauses (a) or (b) above, (i) a certificate of a Responsible Officer of the
Borrower certifying that the corporate chart attached thereto (or the last
corporate chart delivered pursuant to this clause (f)) is true, correct,
complete and current in all material respects as of the date of such financial
statements and (ii) a certificate of a Responsible Officer of the Borrower in
form and substance reasonably satisfactory to the Administrative Agent that all
certificates, statements, updates and other documents (including updated
schedules) required to be delivered pursuant to the Pledge and Security
Agreement by any Loan Party in the preceding fiscal quarter have been delivered
thereunder (or such delivery requirement was otherwise duly waived or
extended).  The reporting requirements set forth in this clause (f) are in
addition to, and are not intended to and shall not replace or otherwise modify,
any obligation of any Loan Party under any Loan Document (including other notice
or reporting requirements);
 
 
70

--------------------------------------------------------------------------------

 

(g)          within 30 days after the end of each fiscal year of the Borrower, a
copy of the plan and forecast (including a projected consolidated balance sheet,
income statement and funds flow statement) of the Borrower and its Subsidiaries
for each quarter of the upcoming fiscal year (the “Projections”) in form
reasonably satisfactory to the Administrative Agent;
 
(h)          within 15 days of the end of each calendar month or as may be
requested by the Administrative Agent if an Event of Default has occurred and is
continuing, as of the period then ended, a Borrowing Base Certificate and
supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request; provided that a Borrowing Base Certificate shall be
delivered weekly within 3 Business Days after the end of each calendar week if
Availability is less than $12,500,000 at any time;
 
(i)           within 15 days of the end of each calendar month, as of the period
then ended, all delivered electronically in a text formatted file acceptable to
the Administrative Agent:
 
(i)           a detailed aging of the Borrowing Base Contributors’ Accounts, by
customer, aged by invoice date or due  date, as available, and reconciled to the
Borrowing Base Certificate delivered as of such date prepared in a manner
reasonably acceptable to the Administrative Agent;
 
(ii)          a schedule detailing the Borrowing Base Contributors’ Inventory,
in form reasonably satisfactory to the Administrative Agent, (A) by location, by
class (raw material, work-in-process and finished goods), by product type, which
Inventory shall be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower are deemed by the Administrative Agent
to be appropriate, and (B) reconciled to the Borrowing Base Certificate
delivered as of such date;
 
(iii)         a worksheet of calculations prepared by the Borrower to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;
 
(iv)         a reconciliation of the Borrowing Base Contributors’ Accounts and
Inventory between the amounts shown in the Borrowing Base Contributors’ general
ledgers and financial statements and the reports delivered pursuant to clauses
(i) and (ii) above; and
 
(v)          a reconciliation of the loan balance per the Borrower’s general
ledger to the loan balance under this Agreement;
 
(j)           within 20 days of the end of each calendar month and during the
continuance of an Event of Default, at such other times as may be requested by
the Administrative Agent, with respect to the Eligible Trucks of the Borrowing
Base Contributors, a certificate setting forth, as of the month then ended, all
delivered electronically in a text formatted file acceptable to the
Administrative Agent:
 
 
71

--------------------------------------------------------------------------------

 

(i)           a summary report of the Trucks of the Borrowing Base Contributors
(differentiating with respect to Eligible Trucks and all other Trucks),
indicating, if available, changes in value and depreciation amounts;
 
(ii)          a list of Trucks of the Borrowing Base Contributors purchased or
otherwise acquired during such period, setting forth the following information
to the extent available:  the date of acquisition, the manufacturer, the year
made, the model, the vehicle identification number, the owner, State in which it
is titled, the Certificate of Title identification number and the license plate
number, together with a copy of the invoice, purchase order, registration or
other document setting forth the vehicle identification number of such vehicle;
 
(iii)         a summary report of Eligible Trucks of the Borrowing Base
Contributors sold or contracted for sale during such period;
 
(iv)         a report reconciling the records of the Borrowing Base Contributors
against the most recent report of the Administrative Agent with respect to the
Eligible Trucks; and
 
(v)          any other information relating to the Trucks as the Administrative
Agent may reasonably request;
 
(k)           within 15 days of the end of each calendar month, as of the month
then ended, a schedule of the Borrower’s accounts payable, delivered
electronically in a text formatted file reasonably acceptable to the
Administrative Agent, which will include, commencing with the month ending
October 31, 2010, an aging of such accounts payable;
 
(l)           at such times as may be requested by the Administrative Agent, a
list of all customer addresses, delivered electronically in a text formatted
file acceptable to the Administrative Agent;
 
(m)         promptly upon the Administrative Agent’s request:
 
(i)           copies of invoices in connection with the invoices issued by the
Borrowing Base Contributors in connection with any Accounts, credit memos,
shipping and delivery documents, and other information related thereto;
 
(ii)          copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Trucks purchased by any Borrowing
Base Contributor; and
 
(iii)         a schedule detailing the balance of all intercompany accounts of
the Loan Parties;
 
(n)          promptly upon request by the Administrative Agent, on a monthly
basis, the Borrowing Base Contributors’ sales journal, cash receipts journal
(identifying trade and non-trade cash receipts) and debit memo/credit memo
journal;
 
 
72

--------------------------------------------------------------------------------

 

(o)          promptly upon request of the Administrative Agent, copies of all
tax returns filed by any Loan Party with the U.S. Internal Revenue Service;
 
(p)          [Reserved.]
 
(q)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; and
 
(r)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
 
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 shall be satisfied with respect to financial information of
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of Borrower or (B) Borrower's Form 10-K or 10-Q, as applicable, filed
with the SEC.  Documents required to be delivered pursuant to Section 5.01(a),
(b) and (p) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents via EDGAR, or provides a link thereto on its website on the Internet
at www.us-concrete.com/; or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).
 
Section 5.02          Notices of Material Events.  The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice upon a Loan Party
obtaining knowledge of the following:
 
(a)           the occurrence of any Default;
 
(b)          receipt of any notice of any governmental investigation or any
litigation or proceeding commenced or threatened against any Loan Party that (i)
seeks damages in excess of $1,000,000 (excluding any amount covered by third
party insurance as to which the insurer has not declined coverage), (ii) seeks
injunctive relief that affects or impairs the use of any Collateral, (iii) is
asserted or instituted against any Plan, its fiduciaries or its assets involving
a claim in excess of $500,000, (iv) alleges criminal misconduct by any Loan
Party, (v) alleges the violation of any law regarding, or seeks remedies in
connection with, any Environmental Laws and which could reasonably be expected
to result in expenditures by any Loan Party in excess of $500,000, (vi) contests
any tax, fee, assessment, or other governmental charge in excess of $500,000, or
(vii) involves any product recall;
 
(c)           any Lien (other than any Lien permitted by Section 6.02 excluding
paragraphs (e), (g), (h), (j) and (k) thereof) or material claim made or
asserted against any of the Collateral;
 
 
73

--------------------------------------------------------------------------------

 

(d)          any judgment rendered against any Loan Party in excess of
$1,000,000;
 
(e)           any and all default notices received under or with respect to any
leased location or public warehouse where Borrowing Base Collateral is located
(which shall be delivered within two Business Days after receipt thereof);
 
(f)           all material amendments to Material Agreements, together with a
copy of each such amendment;
 
(g)          the fact that a Loan Party has entered into a Swap Agreement or an
amendment to a Swap Agreement, together with copies of all agreements evidencing
such Swap Agreement or amendments thereto (which shall be delivered within two
Business Days);
 
(h)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and
 
(i)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
 
Section 5.03         Existence; Conduct of Business.  Each Loan Party will, and
will cause each Subsidiary to, (a) do or cause to be done all things necessary
to preserve, renew and keep in full force and effect (i) its legal existence and
(ii) the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits in its
reasonable business judgment necessary to the conduct of its business, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03 or dispositions, sales, transfers or leases permitted by Section 6.05 and
(b) except as permitted by Section 6.03, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.
 
Section 5.04         Payment of Obligations.  Each Loan Party will, and will
cause each  Subsidiary to, pay or discharge all Material Indebtedness and all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
 
Section 5.05         Maintenance of Properties.  Each Loan Party will, and will
cause each Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted.
 
 
74

--------------------------------------------------------------------------------

 

Section 5.06         Books and Records; Inspection Rights.  Each Loan Party
will, and will cause each Subsidiary to, (a) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice during normal business hours, to visit and inspect its
properties, to examine and make extracts from its books and records and to
discuss its affairs, finances and condition with its officers and independent
accountants (and a Responsible Officer of the Borrower shall be entitled to, but
not required to, participate in such discussions with the independent
accountants so long as the participation of such Responsible Officer does not
result in an unreasonable delay in such discussions), all at such reasonable
times and as often as reasonably requested.  The Loan Parties acknowledge that
the Administrative Agent, after exercising its rights of inspection, may prepare
and distribute to the Lenders certain Reports pertaining to the Loan Parties’
assets for internal use by the Administrative Agent and the Lenders, which shall
in each case be subject to the terms and conditions of Section 9.12.
 
Section 5.07         Compliance with Laws.  Each Loan Party will, and will cause
each Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
Section 5.08         Use of Proceeds.  The proceeds of the Loans and the Letters
of Credit are being used by the Borrower (and, to the extent distributed to them
by the Borrower, each other Loan Party) solely (a) for operating expenses,
working capital and other general corporate purposes of the Borrower, the other
Loan Parties and their respective subsidiaries, (b) to pay transaction costs,
fees and expenses incurred in connection with this Agreement, the Reorganization
Plan and the transactions contemplated thereunder and hereby and to fund
payments required to be made under and in accordance with the Reorganization
Plan and (c) on the Effective Date to repay in full the obligations outstanding
under the DIP Credit Agreement.  No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
 
Section 5.09         Insurance.  Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents.  The Borrower will furnish to the Lenders, promptly upon
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.
 
 
75

--------------------------------------------------------------------------------

 

Section 5.10         Casualty and Condemnation.  The Borrower (a) will furnish
to the Administrative Agent and the Lenders prompt written notice of any
casualty, loss, destruction or other insured damage to the Collateral or the
commencement of any action or proceeding for the taking of any portion of the
Collateral or interest therein under power of eminent domain or by condemnation
or similar proceeding, in each case in the amount of $500,000 or more and (b)
will ensure that the Net Proceeds of any such event (whether in the form of
insurance proceeds, condemnation awards or otherwise) are collected and applied
in accordance with the applicable provisions of this Agreement and the
Collateral Documents.
 
Section 5.11         Appraisals.  At any time that the Administrative Agent
orders an Appraisal of the Inventory or Trucks of the Borrower and its
Subsidiaries, the Borrower and its Subsidiaries will cooperate with and assist
in the preparation of such Appraisal, which shall include, without limitation,
information required by applicable law and regulations; provided, however, that
if no Event of Default has occurred and is continuing, one such Appraisal per
calendar year for Inventory and Trucks, respectively, shall be at the sole
expense of the Loan Parties, and if any Event of Default exists, then each
Appraisal commenced during the existence of such Event of Default shall be at
the expense of the Loan Parties.
 
Section 5.12         Depository Banks.  The Borrower and each Subsidiary will
utilize the Administrative Agent as its principal depository bank, including for
the maintenance of operating, administrative, cash management, collection
activity, and other deposit accounts for the conduct of its business.
 
Section 5.13         Additional Collateral; Further Assurances.  (a) Subject to
applicable law and the Intercreditor Agreement, the Borrower and each other Loan
Party shall cause each of its Subsidiaries (other than Foreign Subsidiaries)
formed or acquired after the date of this Agreement in accordance with the terms
of this Agreement to become a Loan Party by executing the Joinder Agreement set
forth as Exhibit E hereto (the “Joinder Agreement”) within 10 days of formation
or acquisition as applicable (or such later date as agreed to by the
Administrative Agent in its reasonable judgment).  Upon execution and delivery
thereof, each such Person (i) shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) subject to the
terms, conditions and provisions of the Intercreditor Agreement will grant Liens
to the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in any property of such Loan Party which constitutes Collateral,
including any Material Real Property located in the U.S. owned by any Loan Party
in each case within 10 days for Collateral other than Material Real Property or
75 days in the case of Material Real Property (or such later date as agreed to
by the Administrative Agent in its reasonable judgment) or as otherwise set
forth in any Collateral Document.
 
(b)          The Borrower and each other Loan Party will cause (i) 100% of the
issued and outstanding Equity Interests of each of its Subsidiaries (other than
Foreign Subsidiaries and the Excluded Joint Venture) and (ii) 66% of the issued
and outstanding Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2) in each Foreign Subsidiary directly owned by the Borrower or any
domestic Subsidiary to be subject at all times to a second priority, perfected
Lien (subject to Liens permitted by Section 6.02) in favor of the Administrative
Agent pursuant to the terms and conditions of the Loan Documents (including the
Intercreditor Agreement).
 
 
76

--------------------------------------------------------------------------------

 

(c)          Without limiting the foregoing, but subject to the terms,
conditions and provisions of the Loan Documents, each Loan Party will, and will
cause each Subsidiary (other than Foreign Subsidiaries) to, execute and deliver,
or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents and such other
actions or deliveries of the type required by Section 4.01, as applicable),
which may be required by law or which the Administrative Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties.
 
(d)          Subject to the terms, conditions and provisions of the
Intercreditor Agreement, if any material assets (including any Material Real
Property or improvements thereto or any interest therein) are acquired by the
Borrower or any Loan Guarantor after the Effective Date (other than assets
constituting Collateral under the Security Agreement that become subject to the
Lien in favor of the Security Agreement upon acquisition thereof) constituting
Collateral, the Borrower will promptly notify the Administrative Agent and the
Lenders thereof, and, if requested by the Administrative Agent or the Required
Lenders, within 10 days for Collateral other than Material Real Property or 75
days in the case of Material Real Property (or such later date as agreed to by
the Administrative Agent in its reasonable discretion or as otherwise set forth
in any Collateral Document, the Borrower will cause such assets to be subjected
to a Lien securing the Secured Obligations and will take, and cause the Loan
Guarantor to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the reasonable expense of the
Loan Parties in each case in accordance with the terms, conditions and
provisions of the Loan Documents.
 
Section 5.14         Field Examinations.  At any time that the Administrative
Agent reasonably requests, the Borrower will permit the Administrative Agent to
conduct field examinations with respect to all components of the Borrowing Base
Collateral and such other matters regarding the Loan Parties or the Collateral
as the Administrative Agent shall reasonably require; provided, however, the
Borrower shall only be required to reimburse the Administrative Agent for the
cost of three field examinations in any fiscal year, unless an Event of Default
exists, at which time each field examination commenced during the existence of
an Event of Default or shall be at the expense of the Borrower.
 
ARTICLE VI

 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit, Banking Services
Obligations and Swap Obligations have expired, terminated, been cash
collateralized or backstopped to the Administrative Agent’s satisfaction and all
LC Disbursements shall have been reimbursed, the Loan Parties covenant and
agree, jointly and severally, with the Lenders that:
 
 
77

--------------------------------------------------------------------------------

 

Section 6.01         Indebtedness.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
 
(a)          the Secured Obligations;
 
(b)          Indebtedness existing on the date hereof and set forth in Schedule
6.01, including the Senior Notes, and extensions and renewals of any such
Indebtedness in accordance with clause (f) hereof (but not any refinancing or
replacement thereof);
 
(c)           Indebtedness of the Borrower to any Subsidiary or the Excluded
Joint Venture and of any Subsidiary to the Borrower, any other Subsidiary or the
Excluded Joint Venture, provided that (i) Indebtedness of any Subsidiary that is
not a Loan Party to the Borrower or any Subsidiary that is a Loan Party shall be
subject to Section 6.04 and (ii) Indebtedness of the Borrower to any Subsidiary
and Indebtedness of any Subsidiary that is a Loan Party to any Subsidiary that
is not a Loan Party shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent;
 
(d)          Guarantees by the Borrower of Indebtedness of any Subsidiary or the
Excluded Joint Venture and by any Subsidiary of Indebtedness of the Borrower,
any other Subsidiary or the Excluded Joint Venture, provided that (i) the
Indebtedness of a Subsidiary so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;
 
(e)           Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(whether or not constituting purchase money Indebtedness), including Trucks,
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
or in connection with the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness so long as any such renewal, extension,
replacement or refunding is in an aggregate principal amount not greater than
the principal amount (plus accrued interest and any premium, fees or expenses
incurred in connection therewith); provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) at any time outstanding shall not
exceed the greater of $20,000,000 and 12.5% of Consolidated Net Tangible Assets;
 
(f)           Indebtedness which represents an extension, refinancing,
replacement or renewal of any of the Indebtedness described in clauses (b)
and (k) hereof; provided that, (i) the principal amount of such Indebtedness is
not increased other than by an amount equal to accrued interest, fees, expenses
and premiums incurred in connection therewith and the interest rate does not
exceed the current market rate for that type of Indebtedness, (ii) any Liens
securing such Indebtedness are not extended to any additional property of any
Loan Party, (iii) no Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) such extension, refinancing, replacement or renewal does not
result in a shortening of the average weighted maturity of the Indebtedness so
extended, refinanced or renewed, (v) the terms of any such extension,
refinancing, replacement or renewal are not less favorable to the obligor
thereunder than the original terms of such Indebtedness taken as a whole in
light of current market conditions and (vi) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Secured Obligations, then the terms and conditions of the refinancing, renewal,
replacement or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to the refinanced, renewed, or extended
Indebtedness;
 
 
78

--------------------------------------------------------------------------------

 

(g)          Indebtedness owed to any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;
 
(h)          Indebtedness of the Borrower or any Subsidiary in respect of
performance bonds, completion guarantees, bid bonds, appeal bonds, surety bonds
and similar obligations, in each case provided in the ordinary course of
business;
 
(i)           Indebtedness incurred in the ordinary course of business in
connection with the financing of insurance premiums;
 
(j)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
drawn against insufficient funds in the ordinary course of business.
 
(k)           Indebtedness (including the deferred purchase price for a
Permitted Acquisition) of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary or such Indebtedness is incurred to
finance such Permitted Acquisition and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (k) shall not exceed $10,000,000 at any
time outstanding;
 
(l)           Indebtedness under Swap Agreements entered into from time to time
by any Loan Party or Subsidiary in accordance with Section 6.07;
 
(m)         Indebtedness consisting of deferred purchase price or notes issued
to officers, directors and employees to purchase or redeem Equity Interests of a
Loan Party in an amount not to exceed $1,500,000 at any time;
 
(n)          Indebtedness in respect of netting services, overdraft protections
and other cash management arrangements, in each case in the ordinary course of
business;
 
(o)          Guarantees by any Loan Party of Indebtedness or other obligations
arising in the ordinary course of business of any other Loan Party;
 
 
79

--------------------------------------------------------------------------------

 

(p)          Indebtedness constituting the obligation to make purchase price
adjustments and indemnities in connection with Permitted Acquisitions and
dispositions permitted hereunder;
 
(q)          Subordinated Indebtedness; and
 
(r)           other Indebtedness in an aggregate principal amount not exceeding
$2,000,000 at any time outstanding.
 
Section 6.02         Liens.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a)           Liens created pursuant to any Loan Document and Liens in favor of
the Notes Agent securing the obligations under the Senior Notes Agreement (in
each case, the priority of which shall be as provided in the Intercreditor
Agreement);
 
(b)          Customary Permitted Liens;
 
(c)          any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or
Subsidiary (other than proceeds and accessions thereof) unless otherwise
permitted hereby and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof (other than by an
amount equal to accrued interest, fees, expenses and premiums incurred in
connection thereof);
 
(d)          Liens on fixed or capital assets (including Trucks) acquired,
constructed or improved by the Borrower or any Subsidiary; provided that (i)
such security interests secure Indebtedness permitted by clause (e) of Section
6.01, (ii) such security interests and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or Subsidiary (other than proceeds and
accessions thereof) unless otherwise permitted thereof;
 
(e)          any Lien on any property or asset (other than Accounts and
Inventory) that is acquired by the Borrower or any Subsidiary or existing on any
property or asset (other than Accounts and Inventory) of any Person that becomes
a Loan Party after the date hereof and that secures Indebtedness permitted by
Section 6.01(k); provided that (i) such Lien shall not apply to any other
property or assets of the Loan Party (other than proceeds and accessions
thereof) unless otherwise permitted thereof and (ii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Loan Party, as the case may be and extensions, renewals,
refinancings and replacements thereof that do not increase the outstanding
principal amount thereof (other than by any amount equal to accrued interest,
fees, expenses and premiums incurred in connection herewith);
 
 
80

--------------------------------------------------------------------------------

 

(f)           Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;
 
(g)          Liens arising out of sale and leaseback transactions permitted by
Section 6.06;
 
(h)          Liens granted by a Subsidiary that is not a Loan Party in favor of
the Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
 
(i)           Liens securing Indebtedness permitted under Section 6.01(i),
provided that (i) such Liens are limited to securing only the unpaid premiums
under the applicable insurance policy and (ii) such Liens only encumbered the
proceeds of the applicable insurance policy;
 
(j)           Liens securing obligations in an aggregate amount not to exceed
$1,000,000 at any time;
 
(k)           Liens resulting from the deposit of funds or evidences of
Indebtedness in trust for the purpose of defeasing or discharging Indebtedness
of the Borrower or any Subsidiary so long as such defeasance or discharge is
otherwise permitted under this Agreement;
 
(l)           non-exclusive licenses or sublicenses of intellectual property
granted by any Loan Party in the ordinary course of business;
 
(m)          Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition;
 
(n)           Liens arising by operation of law under Article 2 of the UCC in
favor of reclaiming seller of goods or buyer of goods;
 
(o)           Security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business; and
 
(p)           Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with the Loan Parities in the ordinary
course of business.
 
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (i) Accounts, other than
those permitted under clauses (a) and (i) of the definition of Customary
Permitted Lien and clause (a) above and (ii) Inventory, other than those
permitted under clauses (a), (b) and (i) of the definition of Customary
Permitted Lien and clause (a) above.
 
 
81

--------------------------------------------------------------------------------

 

Section 6.03         Fundamental Changes.  (a) No Loan Party will, nor will it
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except (x) in connection with any Permitted Acquisition or (y) that,
if at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing (i) any Subsidiary of the Borrower
may merge into or consolidate with the Borrower in a transaction in which the
Borrower is the surviving corporation, (ii) any Loan Party (other than the
Borrower) may merge into or consolidate with any Loan Party in a transaction in
which the surviving entity is a Loan Party, (iii) any Subsidiary may liquidate
or dissolve if its assets are transferred, distributed or otherwise distributed
as a dividend to a Loan Party and (iv) any Subsidiary that is not a Loan Party
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.
 
(b)          No Loan Party will, nor will it permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related, incidental, ancillary, corollary, complementary
thereto or a reasonable extension thereof.
 
Section 6.04         Investments, Loans, Advances, Guarantees and
Acquisitions.  No Loan Party will, nor will it permit any Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Loan Party and a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise) (each an “Investment”), except:
 
(a)           Permitted Investments, subject to control agreements in favor of
the Administrative Agent for the benefit of the Lenders or otherwise subject to
a perfected security interest in favor of the Administrative Agent for the
benefit of the Lenders to the extent required by the Collateral Documents;
 
(b)          Investments in existence on the date of this Agreement and
described in Schedule 6.04 and any extensions, replacements or renewals thereof
which do not result in an increase in the amount thereof;
 
(c)           Investments by the Borrower and the Subsidiaries in Equity
Interests in their respective Subsidiaries, provided that (i) any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Security
Agreement (subject to the limitations applicable to common stock of a Foreign
Subsidiary referred to in Section 5.13) and (ii) the aggregate amount of
investments by Loan Parties in Subsidiaries that are not Loan Parties (together
with outstanding intercompany loans permitted under clause (ii) to the proviso
to Section 6.04(d) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $2,500,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);
 
 
82

--------------------------------------------------------------------------------

 

(d)           Investments made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary, provided that (i) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to the Security Agreement and (ii) the amount of such loans and
advances made by Loan Parties to Subsidiaries that are not Loan Parties
(together with outstanding investments permitted under clause (ii) to the
proviso to Section 6.04(c) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed $2,500,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs);
 
(e)           Guarantees constituting Indebtedness permitted by Section 6.01,
provided that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party shall (together
with outstanding investments permitted under clause (ii) to the proviso to
Section 6.04(c) and outstanding intercompany loans permitted under clause (ii)
to the proviso to Section 6.04(d)) shall not exceed $2,500,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);
 
(f)           loans or advances made by a Loan Party to its employees, officers
and directors on an arms-length basis (i) in the ordinary course of business
consistent with past practices for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of $500,000 in the aggregate at any
one time outstanding and (ii) to purchase Equity Interests of a Loan Party up to
a maximum of $2,500,000 in the aggregate at any one time outstanding, provided
that any such loans or advances described in this clause (ii) are cashless;
 
(g)          subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes
payable, or stock or other securities issued by Account Debtors to a Loan Party
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business, consistent with past
practices;
 
(h)          Investments in the form of Swap Agreements permitted by Section
6.07;
 
(i)           Investments of any Person existing at the time such Person becomes
a Subsidiary of the Borrower or consolidates or merges with the Borrower or any
of the Subsidiaries (including in connection with a permitted acquisition) so
long as such investments were not made in contemplation of such Person becoming
a Subsidiary or of such merger;
 
(j)           Investments received in connection with the dispositions of assets
permitted by Section 6.05;
 
(k)           investments constituting deposits described in clause (c) of the
definition of the term “Customary Permitted Liens;”
 
(l)           Permitted Acquisitions;
 
(m)         deposits, prepayments and other credits to suppliers made in the
ordinary course of business consistent with the past practices of Borrower and
its Subsidiaries;
 
(n)          Investments in respect of Capital Expenditures permitted under
Section 6.12;
 
(o)          sales, transfers, leases or dispositions to the extent permitted by
Section 6.05, Section 6.09 and other Loan Documents;
 
 
83

--------------------------------------------------------------------------------

 

(p)          Loan Parties may establish wholly owned Subsidiaries to the extent
they comply with Section 5.13;
 
(q)          earnest money required in connection with and to the extent
permitted by Permitted Acquisitions;
 
(r)           Investments by any Loan Party or a Subsidiary in the Excluded
Joint Venture after the Effective Date in an aggregate amount not to exceed
$7,000,000;
 
(s)           (i) the acquisition and holding  of accounts receivables owing to
the Borrower or any Subsidiary if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary terms, and
(ii) the endorsement of negotiable instruments for collection in the ordinary
course of business; and
 
(t)           other Investments not exceeding in the aggregate $1,500,000 at any
time outstanding.
 
Section 6.05         Asset Sales.  No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to the Borrower or another Subsidiary in compliance with Section 6.04),
except:
 
(a)          sales, transfers and dispositions of (i) inventory, cash and cash
equivalents in the ordinary course of business, (ii) used, obsolete, worn out or
surplus equipment or property in the ordinary course of business, (iii) Real
Property that is no longer necessary in or useful to the business of the
Borrower or any of its Subsidiaries in the ordinary course of business, (iv)
non-core assets acquired in a Permitted Acquisition and (v) disposition of the
assets of or Excluded JV Equity in the Excluded Joint Venture;
 
(b)          sales, transfers and dispositions to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with Section
6.09;
 
(c)          sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;
 
(d)          sales, transfers and dispositions of Permitted Investments and
other Investments permitted by clauses (i) and (k) of Section 6.04;
 
(e)          sale and leaseback transactions permitted by Section 6.06;
 
(f)           dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary; 
 
 
84

--------------------------------------------------------------------------------

 

(g)          sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other paragraph of this Section,
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$5,000,000 during any fiscal year of the Borrower;
 
(h)          a true lease or sublease of Real Property that (i) does not
constitute Indebtedness and (ii) does not constitute a Sale and Leaseback
Transaction;
 
(i)           the sale or disposition of personal property (other than Accounts,
Eligible Trucks and Inventory) of the Borrower and its Subsidiaries to the
Excluded Joint Venture consummated in connection with managing the Excluded
Joint Venture in the ordinary course of business and consistent with past
practices, in an aggregate amount not to exceed $1,500,000; and
 
(j)           the lease (as lessee or lessor), sublease, non-exclusive license
(as licensee or licensor) or sublicense of real or personal property and the
termination of such lease or license, in each case, in the ordinary course of
business and in accordance with the applicable Collateral Documents;
 
(k)          sales, transfers, lease or dispositions in accordance with Section
6.03; 
 
(l)           sales, transfers or dispositions described on Schedule 6.05; and
 
(m)         expiration or abandonment of intellectual property in the ordinary
course of business.
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (a)(v), (b), (f), (h), (j),
(j), (k) and (m) above) shall be made for fair value and for at least 75% cash
consideration of such fair value.
 
Section 6.06         Sale and Leaseback Transactions.  No Loan Party will, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (a) any such sale of any fixed or capital assets by the
Borrower or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 90 days after the Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset, or (b) any such sale to a Loan
Party.
 
Section 6.07         Swap Agreements.  No Loan Party will, nor will it permit
any  Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
 
 
85

--------------------------------------------------------------------------------

 

Section 6.08         Restricted Payments; Certain Payments of Indebtedness.  (a)
No Loan Party will, nor will it permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except as follows:
 
(i)           the Borrower may declare and pay Restricted Payments with respect
to its common stock payable solely in additional shares of its common stock,
and, with respect to its preferred stock, payable solely in additional shares of
such preferred stock, in shares of its common stock or an increase in
liquidation value;
 
(ii)          Subsidiaries may declare and make Restricted Payments ratably with
respect to their Equity Interests;
 
(iii)         Restricted Payments in respect of fractional shares;
 
(iv)         the Borrower may make Restricted Payments, not exceeding $3,500,000
during any fiscal year,  pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries; and
 
(v)          the Borrower or a Subsidiary may make payments in cash or issue
notes to former employees, officers or directors of such Person in connection
with the redemption or repurchase of Equity Interests in the Borrower or a
Subsidiary from such former employees, officers or directors upon termination of
employment with a Loan Party or their death or disability in an aggregate amount
not to exceed $1,500,000 and provided that any such notes are subordinated to
the Obligations in form and substance reasonably acceptable to the
Administrative Agent.
 
(b)          No Loan Party will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any voluntary payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:
 
(i)           payment of Indebtedness created under the Loan Documents;
 
(ii)          payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness, other than payments in respect of
the Subordinated Indebtedness prohibited by the subordination provisions
thereof;
 
(iii)         refinancings of Indebtedness to the extent permitted by Section
6.01;
 
(iv)         payments of intercompany Indebtedness between Loan Parties;
 
(v)          so long as no Default or Event of Default has occurred and is
continuing, payment of Indebtedness with either (x) the Net Proceeds from the
issuance of common stock or other Equity Interests of the Borrower or (y) the
issuance of common stock or other Equity Interests of the Borrower;
 
 
86

--------------------------------------------------------------------------------

 

(vi)         payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
and
 
(vii)        so long as no Default or Event of Default has occurred and is
continuing, the voluntary prepayment, redemption or repurchase of (A) up to
$2,500,000 of the Senior Notes during the term of this Agreement if the Borrower
is in pro forma compliance with the Fixed Charge Coverage Ratio and has
Availability of not less than $10,000,000 if there is an Availability Block in
effect or has Availability of not less than $20,000,000 if there is no
Availability Block in effect, in each case after giving effect thereto, and (B)
up to $2,500,000 of other Indebtedness during the term of this Agreement if the
Borrower is in pro forma compliance with the Fixed Charge Coverage Ratio and has
Availability of not less than $10,000,000 if there is an Availability Block in
effect or has Availability of not less than $20,000,000 if there is no
Availability Block in effect, in each case after giving effect thereto.
 
Section 6.09         Transactions with Affiliates.  No Loan Party will, nor will
it permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and (ii)
are at prices and on terms and conditions not less favorable to the Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among (i) the Borrower and any
Subsidiary that is a Loan Party or (ii) Subsidiaries that are not Loan Parties,
(c) any Investment, Indebtedness or Restricted Payment permitted by the
Agreement, (d) loans and advances to employees permitted under Section 6.04, (e)
the payment of reasonable fees to directors of the Borrower or any Subsidiary
who are not employees of the Borrower or any Subsidiary, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Borrower or its Subsidiaries in the
ordinary course of business, (f) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans or other
compensation plans approved by the Borrower’s board of directors and (g)
transactions described on Schedule 6.09.
 
Section 6.10         Restrictive Agreements.  No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any consensual agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any of its
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document or the Senior Notes Documents, (ii) the foregoing shall
not apply to restrictions and conditions existing on the date hereof identified
on Schedule 6.10 (but shall apply to any extension or renewal of, or any
amendment or modification materially expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment, subletting, licensing or encumbering thereof, (vi) restrictions
which are not more restrictive than those contained in this Agreement contained
in any documents governing any Indebtedness incurred after the Effective Date in
accordance with the provisions of this Agreement, (vii) any agreement in effect
at the time such Subsidiary becomes a Subsidiary of the Borrower, so long as
such agreement was not entered into in contemplation of such Person becoming a
Subsidiary of the Borrower, (viii) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
hereunder and applicable solely to such joint venture entered into in the
ordinary course of business and (ix) any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such agreements
identified in clauses (i) - (viii) so long as such modification, replacement,
renewal, extension or refinancing is not (taken as a whole) materially less
favorable to the Lenders.
 
 
87

--------------------------------------------------------------------------------

 

Section 6.11         Amendment of Material Documents.  No Loan Party will, nor
will it permit any Subsidiary to, amend, modify or waive any of its rights under
(a) agreement relating to any Subordinated Indebtedness, (b) its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents or (c) the Senior Notes, to the extent any such
amendment, modification or waiver would be adverse to the Lenders; provided,
that any refinancing permitted by Section 6.01 shall not be deemed to be adverse
for purposes of this Section 6.11.
 
Section 6.12         Capital Expenditures.  (a) The Borrower will not, nor will
it permit any Subsidiary to, incur or make any Capital Expenditures in an amount
exceeding (i) $15,000,000 in the aggregate from the Effective Date through and
including December 31, 2010 and (ii) 7.0% of consolidated annual revenue of
Borrower and its Subsidiaries for the trailing twelve month period ending on the
last day of each fiscal quarter thereafter (commencing with the fiscal quarter
ended March 31, 2011); provided that the amount of any Capital Expenditures
permitted to be made in respect of the trailing twelve month period ending on
March 31, 2011 shall be increased by a maximum of $7,500,000 of the unused
amount of Capital Expenditures that were permitted to be made during the fiscal
year ended December 31, 2010.
 
Section 6.13         Fixed Charge Coverage Ratio.  Beginning with the fiscal
month in which the Availability Block is eliminated and with respect to any
fiscal month thereafter in which Availability was at any time less than
$15,000,000 (any such month, the “FCCR Commencement Date”), the Borrower shall
maintain a Fixed Charge Coverage Ratio for the trailing twelve month period of
at least 1.0:1.0, determined (i) as of the last day of the fiscal month
preceding the FCCR Commencement Date and (ii) as of the last day of each fiscal
month occurring thereafter for the trailing twelve month period ending on each
such date, until Availability is equal to or greater than $15,000,000 for a
period of thirty (30) consecutive days.
 
 
88

--------------------------------------------------------------------------------

 

Section 6.14         End of Fiscal Year and Fiscal Quarters.  Unless otherwise
agreed by the Administrative Agent, the Loan Parties shall cause each of their
fiscal years and the fiscal years of each of their Subsidiaries to end on
December 31st of the applicable year and shall cause each of their fiscal
quarters and the fiscal quarters of their Subsidiaries to end on March 31st,
June 30th, September 30th and December 31st of the applicable year.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)           the Borrower shall fail to pay any principal or interest of any
Loan or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
 
(b)          the Borrower shall fail to pay any fee or any other amount (other
than an amount referred to in clause (a) of this Article) payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days;
 
(c)          any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in or in connection with this Agreement or
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made, except that such materiality
qualifier shall not be applicable to representations and warranties that are
already qualified or modified by materiality in the text thereof;
 
(d)          any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 4.04, Section 5.02(a), Section 5.03
(with respect to a Loan Party’s existence) or Section 5.08 or in Article VI;
 
(e)          any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those which constitute a default under another Section of this
Article), and such failure shall continue unremedied for a period of (i) 5 days
after the earlier of knowledge of a Loan Party of such breach or notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of Section 5.01, Section
5.02 (other than Section 5.02(a)), Section 5.03 through Section 5.07, Section
5.08, Section 5.09, Section 5.10, Section 5.12 or Section 5.13(a) of this
Agreement or (ii) 15 Business Days after the earlier of knowledge of a Loan
Party of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of any other Section of this Agreement or any other Loan
Document;
 
 
89

--------------------------------------------------------------------------------

 
 
(f)           any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
 
(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (after giving effect to any grace period, amendment or waiver);
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or any Indebtedness which converts to Equity
Interests as a result of any event or condition;
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 consecutive days or an
order or decree approving or ordering any of the foregoing shall be entered;
 
(i)           any Loan Party or any Subsidiary of any Loan Party shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Loan Party or Subsidiary
of any Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
 
(j)           any Loan Party or any Subsidiary of any Loan Party shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;
 
(k)          one or more final judgments for the payment of money in an
aggregate amount in excess of $2,500,000 (in excess of insurance provided by
reputable providers for which coverage has not been disclaimed) shall be
rendered against any Loan Party, any Subsidiary of any Loan Party or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any Loan Party or any Subsidiary of any Loan Party to enforce any such
judgment or any Loan Party or any Subsidiary of any Loan Party shall fail within
30 days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

 
90

--------------------------------------------------------------------------------

 
 
(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, results in liability of the Borrower
and its Subsidiaries exceeding $5,000,000;
 
(m)          a Change in Control shall occur;
 
(n)           the occurrence of any “Event of Default” under and as defined in
the Senior Notes Agreement;
 
(o)           the Loan Guaranty shall fail to remain in full force or effect or
any action shall be taken by a Loan Party to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty, or any Loan Guarantor shall
fail to comply with any of the terms or provisions of the Loan Guaranty to which
it is a party, or any Loan Guarantor shall deny that it has any further
liability under the Loan Guaranty to which it is a party, or shall give notice
to such effect;
 
(p)           any Collateral Document shall for any reason fail to create a
valid and perfected first priority Lien in any Collateral purported to be
covered thereby (other than (i) in respect of Collateral with a value not to
exceed $250,000 or (ii) as a result of the action or inaction of the
Administrative Agent), except as permitted by the terms of any Collateral
Document, or any Collateral Document shall fail to remain in full force or
effect or any action shall be taken by a Loan Party to discontinue or to assert
the invalidity or unenforceability of any Collateral Document; or
 
(q)           any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (other than as
a result of the action or inaction of the Administrative Agent or Lenders) (or
any Loan Party shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower to the
extent permitted by applicable law.  Upon the occurrence and the continuance of
an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

 
91

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (d) any statement, warranty or
representation made in or in connection with any Loan Document, (e) the contents
of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (f) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (g) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (h) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (i) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 
92

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it in good faith to
be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
giving at least 10 days prior notice to the Lenders, the Issuing Bank and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
absent an Event of Default, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of and in consultation with the Lenders and
the Issuing Bank, appoint a successor Administrative Agent which shall be a
commercial bank or an Affiliate of any such commercial bank which is, absent an
Event of Default, reasonably acceptable to the Borrower.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article, Section 2.17(d) and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

 
93

--------------------------------------------------------------------------------

 
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
 
Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.
 
With respect to the incurrence or issuance by the Loan Parties of any
Indebtedness that is permitted to be secured by Liens pursuant to Section
6.02(a), each of the Lenders hereby authorizes and directs the Administrative
Agent to enter into the Collateral Documents and the Intercreditor Agreement on
behalf of such Lender and agrees that the Administrative Agent in its various
capacities thereunder may take such actions on its behalf as is contemplated by
the terms of the Collateral Documents and the Intercreditor Agreement.  Each
Lender hereunder (a) agrees that it will be bound by and will take no actions
contrary to the provisions of the Collateral Documents and the Intercreditor
Agreement, (b) authorizes and instructs the Administrative Agent to enter into
the Collateral Documents and the Intercreditor Agreement as agent and on behalf
of such Lender, (c) agrees that the Administrative Agent may take such actions
on behalf of such Lender as is contemplated by the terms of the Collateral
Documents and the Intercreditor Agreement, (d) consents to the subordination of
Liens provided for in the Intercreditor Agreement and (e) agrees this Agreement
and the other Loan Documents are subject to the terms, conditions and provisions
of the Intercreditor Agreement.


The Lenders (or Affiliates thereof) identified in this Agreement, or hereafter
appointed by the Administrative Agent, as a “Documentation Agent”, “Sole
Bookrunner” or other similar titles, shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders herein.

 
94

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
Miscellaneous
 
Section 9.01        Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices, demands and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or
electronic transmission, as follows:
 
(i)           if to any Loan Party, to the Borrower at:
 
U.S. Concrete, Inc.
2925 Briarpark, Suite 1050
Houston, Texas  77042
Attention:  General Counsel
Telecopy no:  (713) 499-6201
E-Mail Address:  clindeman@us-concrete.com


(ii)          if to the Administrative Agent, the Issuing Bank or the Swingline
Lender:
 
JPMorgan Chase Bank, N.A.
2200 Ross Avenue, 9th Floor
Dallas, Texas 75220
Attention: Mario Quintanilla
Telephone No. (214) 965-2371
Facsimile: (214) 965-4731


(iii)         with a copy to:
 
JPMorgan Chase Bank, N.A.
10 South Dearborn, 22nd Floor
Chicago, Illinois, 60603-2003
Attention: Elena Ruiz
Telephone No. (312) 732-7572
Facsimile: (312) 732-7603


All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (B) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 
95

--------------------------------------------------------------------------------

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Event of Default certificates
delivered pursuant to Section 5.01(d) unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower (on behalf of the Loan Parties) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
 
Section 9.02          Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power to the extent permitted by applicable law.  The rights and
remedies of the Administrative Agent, the Issuing Bank and the Lenders hereunder
and under any other Loan Document are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 
96

--------------------------------------------------------------------------------

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, (ii) in the case of
any other Loan Document (other than the Intercreditor Agreement which shall be
amended and modified in accordance with the provisions set forth therein),
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender (provided that the Administrative Agent may make
Protective Advances as set forth in Section 2.04 or Overadvances set forth in
Section 2.05), (B) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby (provided that the waiver of default interest or any
Default or Event of Default shall not constitute a reduction or forgiveness of
any interest or fee), (C) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any scheduled date for the
payment of any interest, fees or other Obligations payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby (other than mandatory prepayments), (D) change Section
2.18(b) or alter the manner in which payments are shared, without the written
consent of each Lender, (E) increase the advance rates set forth in the
definition of Borrowing Base or add new categories of eligible assets or modify
that portion of Section 2.01 which limits the amount that can be borrowed in
each case in a manner that would increase availability, without the written
consent of the Supermajority Revolving Lenders, (F) change any of the provisions
of this Section or the definition of “Required Lenders” or reduce the number or
percentage of Lenders (or Lenders of any Class) specified in any provision of
any Loan Document required to waive, amend or modify any rights thereunder or
make any determination or grant any consent thereunder, without the written
consent of each Lender, (G) change Section 2.20, without the consent of each
Lender (other than any Defaulting Lender), (H) release any Loan Guarantor from
its obligation under its Loan Guaranty (except as otherwise permitted herein or
in the other Loan Documents), without the written consent of each Lender, or
(I) subordinate the Secured Obligations owed to any Lender or any Liens securing
such Secured Obligations except as otherwise provided herein, without the
consent of each Lender, (J) change Section 9.04 to allow a Loan Party or any
Affiliate thereof to become a permitted assignee without the consent of each
Lender, or (K) except as provided in clauses (c) and (d) of this Section or in
any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise adversely affect the rights or duties
of the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Swingline
Lender or the Issuing Bank, as the case may be (it being understood that any
change to Section 2.20 shall require the consent of the Administrative Agent,
the Swingline Lender and the Issuing Bank).  The Administrative Agent may also
amend the Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04.
 
(c)           The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated  Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interest of a Subsidiary, the
Administrative Agent is authorized to release any Loan Guaranty provided by such
Subsidiary, (iii) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII.  Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Borrowing Base Collateral without the prior written authorization of the
Required Lenders; provided that, the Administrative Agent may in its discretion,
release its Liens on Collateral valued in the aggregate not in excess of
$5,000,000 during any calendar year without the prior written authorization of
the Required Lenders to the extent the Loan Parties are permitted to dispose of
such Collateral pursuant to the terms of the Loan Documents.  Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

 
97

--------------------------------------------------------------------------------

 
 
(d)           If, in connection with any proposed amendment, waiver or
consent  requiring the consent of “each Lender” or “each Lender affected
thereby,” the consent of the Required Lenders or the Supermajority Revolving
Lenders is obtained, but the consent of other necessary Lenders is not obtained
(any such Lender whose consent is necessary but not obtained being referred to
herein as a “Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (1) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent shall agree
(and the Administrative Agent agrees any other Lender, an Affiliate of a Lender
and Approved Fund is acceptable), as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (2) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (a) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Section 2.15 and Section 2.17,
and (b) an amount, if any, equal to the payment which would have been due to
such Lender on the day of such replacement under Section 2.16 had the Loans of
such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
 
Section 9.03         Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Lead Arrangers and their Affiliates (including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent and the Lead Arrangers, collectively, exclusive of any local counsel) in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the Lead
Arrangers, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Lead Arrangers,
the Issuing Bank or any Lender, in connection with the enforcement, collection
or protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during  any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Borrower under this Section
include, without limiting the generality of the foregoing, reasonable
out-of-pocket costs and expenses incurred in connection with:

 
98

--------------------------------------------------------------------------------

 
 
(A)           Subject to Section 5.11, Appraisals, insurance reviews and the
Service Agreement;
 
(B)           Subject to Section 5.14, field examinations and the preparation of
Reports based on the fees charged by a third party retained by the
Administrative Agent or the internally allocated fees for each Person employed
by the Administrative Agent with respect to each field examination;
 
(C)           background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the reasonable discretion of
the Administrative Agent;
 
(D)           taxes, fees and other charges for (1) lien and title searches and
title insurance, (2) recording the Mortgages, filing financing statements and
continuations, and (3) noting the Administrative Agent’s Liens on Trucks and
other actions to perfect, protect, and continue the Administrative Agent’s
Liens;
 
(E)           sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take; and
 
(F)           forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.
 
All of the foregoing costs and expenses may be charged to the Borrower as
Revolving Loans or to the Collection Account, all as described in Section
2.18(c).
 
(b)           The Borrower shall indemnify the Administrative Agent, the Lead
Arrangers, the Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related reasonable out-of-pocket
expenses, including the reasonable documented fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, (iv) the failure of the Borrower to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by the Borrower for Taxes pursuant
to Section 2.17, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or such Indemnitee’s Related
Parties or (y) arise from any dispute solely among Indemnitees. WITHOUT
LIMITATION OF THE FOREGOING BUT SUBJECT TO ANY LIMITATION CONTAINED THEREIN, IT
IS THE INTENTION OF THE BORROWER AND THE BORROWER AGREES THAT THE FOREGOING
INDEMNITIES SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION THEREFOR), WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY
OTHER) INDEMNITEE.

 
99

--------------------------------------------------------------------------------

 
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent promptly following written demand,
any Lead Arranger, the Issuing Bank or the Swingline Lender under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, such Lead Arranger, the Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent, such
Lead Arranger, the Issuing Bank or the Swingline Lender in its capacity as such.
 
(d)           To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.
 
(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.
 
Section 9.04          Successors and Assigns.  (a) The provisions of this
Agreement and the Intercreditor Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 
100

--------------------------------------------------------------------------------

 
 
(b)           (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:
 
(A)           the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
 
(B)           the Administrative Agent, and
 
(C)           the Issuing Bank.
 
(ii)          Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
 
(D)           no Loan Party or any Affiliate thereof shall become an assignee;
and
 
(E)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 
101

--------------------------------------------------------------------------------

 
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.15, Section 2.16, Section 2.17 and Section 9.03 to the
extent such benefits relate to the time period prior to the effective date
specified in such Assignment and Assumption).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, Section
2.06(d) or Section 2.06(e), Section 2.07(b), Section 2.18(d), Section 2.18(e) or
Section 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 

 
102

--------------------------------------------------------------------------------

 
 
(c)           (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Section 2.15, Section
2.16 and Section 2.17 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15 or Section 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(f) as though it were a Lender and in all events shall
not receive any amounts other than the applicable Lender would have been
entitled to receive.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 

 
103

--------------------------------------------------------------------------------

 

Section 9.05          Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
Section 9.06          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed and delivered by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective permitted successors and assigns.  Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic communication (including via email or PDF) shall be effective
as delivery of a manually executed counterpart of this Agreement. THIS WRITTEN
AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
Section 9.07          Severability.  Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 9.08          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) other than any escrow, employee benefit, tax,
trust, payroll, petty cash accounts or any Senior Notes Account, at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower or such Loan Guarantor against any
of and all the Secured Obligations held by such Lender irrespective of whether
or not such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured.  The applicable Lender shall notify
the Borrower and the Administrative Agent of such set-off or application,
provided that any failure to give or any delay in giving such notice to the
Borrower shall not affect the validity of any such set-off or application under
this Section.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
 
 
104

--------------------------------------------------------------------------------

 
 
(a)           NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE SECURED
OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER
SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY
COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE
CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b,
580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO AGENT PURSUANT TO
THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE SECURED OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT
OBTAINING SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND
VOID.  THIS PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.
 
Section 9.09          Governing Law; Jurisdiction; Consent to Service of
Process.  (a) The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the laws of the State of New York, but giving effect to federal laws applicable
to national banks.
 
(b)           Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any U.S.
Federal or New York State court sitting in New York, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
 
(c)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 
105

--------------------------------------------------------------------------------

 
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
Section 9.10          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
Section 9.11         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 9.12          Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders individually agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, auditors, consultants, legal counsel and other advisors
that are expected to be involved in the evaluation of such information in
connection with the transactions contemplated by this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Law or required by any
subpoena or similar legal process, (d) to any other party to this Agreement, (e)
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or in connection with
any pledge or assignment of a security interest in all or any portion of its
rights under this Agreement as permitted under Section 9.04(d) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Loan Parties and their obligations, (g) with the
consent of the Borrower, or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, the Issuing Bank or any Lender on
a non-confidential basis from a source other than the Borrower not in violation
of confidentiality obligations owed to any Loan Party hereunder.  For the
purposes of this Section, “Information” means all material, non-public
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis prior to disclosure
by the Borrower.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 
106

--------------------------------------------------------------------------------

 
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES AND  THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
 
Section 9.13          Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for
herein.  Anything contained in this Agreement to the contrary notwithstanding,
neither the Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrower in violation of any Requirement of Law.
 
Section 9.14          USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

 
107

--------------------------------------------------------------------------------

 
 
Section 9.15          Disclosure.  Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
 
Section 9.16          Appointment for Perfection.  Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Lenders, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
 
Section 9.17          Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
Section 9.18          Intercreditor Agreement.  Notwithstanding anything herein
to the contrary, any Liens and security interests granted to the Administrative
Agent pursuant to any Loan Document and the exercise of any right or remedy by
Administrative Agent under any Loan Document are subject to the provisions of
the Intercreditor Agreement. If there is a conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement will control.

 
108

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
Loan Guaranty
 
Section 10.01       Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and absolutely and unconditionally guarantees to the Lenders the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and to the
extent the Borrower would be required to do so pursuant to Section 9.03(a)(iii),
all costs and expenses paid or incurred by the Administrative Agent, the Issuing
Bank and the Lenders in endeavoring to collect all or any part of the Secured
Obligations from, or in prosecuting any action against, the Borrower, any Loan
Guarantor or any other guarantor of all or any part of the Secured Obligations
(such costs and expenses, together with the Secured Obligations, collectively
the “Guaranteed Obligations”).  Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.
 
Section 10.02        Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor, or any other person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
 
Section 10.03        No Discharge or Diminishment of Loan Guaranty.  (a) Except
as otherwise provided for herein, the obligations of each Loan Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of the Borrower or any other guarantor of or other person
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender, or any other person, whether
in connection herewith or in any unrelated transactions.
 
(b)           The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
 
(c)           Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

 
109

--------------------------------------------------------------------------------

 
 
Section 10.04        Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of the Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party, or any other person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash.  To
the fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.
 
Section 10.05       Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.
 
Section 10.06        Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the
Administrative Agent, the Issuing Bank and the Lenders are in possession of this
Loan Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Lender.

 
110

--------------------------------------------------------------------------------

 
 
Section 10.07        Information.  Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that neither the Administrative Agent, the Issuing Bank nor any Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.
 
Section 10.08        Termination.  The Lenders may continue to make loans or
extend credit to the Borrower based on this Loan Guaranty until five days after
it receives written notice of termination from any Loan
Guarantor.  Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lenders for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of that Guaranteed Obligations.
 
Section 10.09        Taxes.  All payments of the Guaranteed Obligations will be
made by each Loan Guarantor free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Loan Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(a) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) such Loan Guarantor shall make such deductions
and (c) such Loan Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
Section 10.10        Maximum Liability.  The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum
Liability”).  This Section with respect to the Maximum Liability of each Loan
Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Loan
Guarantor nor any other person or entity shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Guarantor hereunder shall not be
rendered voidable under applicable law. Each Loan Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Lenders hereunder, provided that,
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.

 
111

--------------------------------------------------------------------------------

 
 
Section 10.11        Contribution.  In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor.  For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (a) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (b) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrower after the date hereof (whether by
loan, capital infusion or by other means).  Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability).  Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations.  This provision is for the benefit of both the
Administrative Agent, the Issuing Bank, the Lenders and the Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.
 
Section 10.12        Liability Cumulative.  The liability of each Loan Party as
a Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 
112

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
U.S. CONCRETE, INC., as Borrower
   
By:
/s/ Michael W. Harlan
Name:
Michael W. Harlan
Title:
Chief Executive Officer and President
   
OTHER LOAN PARTIES:
 
ALBERTA INVESTMENTS, INC.
   
By:
/s/ Michael W. Harlan
Name:
Michael W. Harlan
Title:
President
   
ALLIANCE HAULERS, INC.
   
By:
/s/ Michael W. Harlan
Name:
Michael W. Harlan
Title:
President
   
AMERICAN CONCRETE PRODUCTS, INC.
   
By:
/s/ Curt M. Lindeman
Name:
Curt M. Lindeman
Title:
Vice President and Secretary
   
ATLAS REDI-MIX, LLC
   
By:
/s/ Michael W. Harlan
Name:
Michael W. Harlan
Title:
President

 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 



 
ATLAS-TUCK CONCRETE, INC.
   
By:
/s/ Michael W. Harlan
Name:
Michael W. Harlan
Title:
President
   
BWB, INC. OF MICHIGAN
   
By:
/s/ Curt M. Lindeman
Name:
Curt M. Lindeman
Title:
Vice President and Secretary
   
BEALL CONCRETE ENTERPRISES, LLC
   
By:
/s/ Michael W. Harlan
Name:
Michael W. Harlan
Title:
President
   
BEALL INDUSTRIES, INC.
   
By:
/s/ Michael W. Harlan
Name:
Michael W. Harlan
Title:
President
   
BEALL INVESTMENT CORPORATION, INC.
   
By:
/s/ Michael W. Harlan
Name:
Michael W. Harlan
Title:
President

 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
BEALL MANAGEMENT, INC.
 
By:
/s/ Michael W. Harlan
Name:   Michael W. Harlan
Title:     President
 
BRECKENRIDGE READY MIX, INC.
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     Vice President and Secretary
 
BUILDERS’ REDI-MIX LLC
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     Vice President and Secretary
 
CENTRAL CONCRETE SUPPLY CO., INC.
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     Vice President and Secretary
 
CENTRAL PRECAST CONCRETE, INC.
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     Vice President and Secretary

    
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 

CONCRETE ACQUISITION III, LLC
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     President
 
CONCRETE ACQUISITION IV, LLC
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     President
 
CONCRETE ACQUISITION V, LLC
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     President
 
CONCRETE ACQUISITION VI, LLC
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     President
 
CONCRETE XXXIII ACQUISITION, INC.
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     President

     
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 

CONCRETE XXXIV ACQUISITION, INC.
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     President
 
CONCRETE XXXV ACQUISITION, INC.
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     President
 
CONCRETE XXXVI ACQUISITION, INC.
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     President
 
EASTERN CONCRETE MATERIALS, INC.
 
By:
/s/ Michael W. Harlan
Name:   Michael W. Harlan
Title:     President and Secretary
 
HAMBURG QUARRY LIMITED LIABILITY COMPANY
 
By:
/s/ Michael W. Harlan
Name:   Michael W. Harlan
Title:     President

     
[Signature Page to Credit Agreement]
 

 
 

--------------------------------------------------------------------------------

 

INGRAM CONCRETE, LLC
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     Vice President and Secretary
 
KURTZ GRAVEL COMPANY
 
By:
/s/ Michael W. Harlan
Name:   Michael W. Harlan
Title:     Vice President and Secretary
 
LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     President and Secretary
 
MASTER MIX, LLC
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     President and Secretary
 
MASTER MIX CONCRETE, LLC
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     President and Secretary

    
[Signature Page to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 

MG, LLC
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     Vice President and Secretary
 
NYC CONCRETE MATERIALS, LLC
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     President and Secretary
 
PEBBLE LANE ASSOCIATES, LLC
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     President and Secretary
 
REDI-MIX CONCRETE, L.P.
 
By:
/s/ Michael W. Harlan
Name:   Michael W. Harlan
Title:     President
 
REDI-MIX GP, LLC
 
By:
/s/ Michael W. Harlan
Name:   Michael W. Harlan
Title:     President

     
[Signature Page to Credit Agreement]
 

 
 

--------------------------------------------------------------------------------

 

REDI-MIX, LLC
 
By:
/s/ Michael W. Harlan
Name:   Michael W. Harlan
Title:     President
 
RIVERSIDE MATERIALS, LLC
 
By:
/s/ Wallace H. Johnson
Name:   Wallace H. Johnson
Title:     President and Secretary
 
SAN DIEGO PRECAST CONCRETE, INC.
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     Vice President and Secretary
 
SIERRA PRECAST, INC.
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     Vice President and Secretary
 
SMITH PRE-CAST, INC.
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     Vice President and Secretary

    
[Signature Page to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
   
SUPERIOR CONCRETE MATERIALS, INC.
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     Vice President and Secretary
 
SUPERIOR HOLDINGS, INC.
 
By:
/s/ Michael W. Harlan
Name:   Michael W. Harlan
Title:     Vice President and Secretary
 
TITAN CONCRETE INDUSTRIES, INC.
 
By:
/s/ Michael W. Harlan
Name:   Michael W. Harlan
Title:     Vice President and Secretary
 
USC ATLANTIC, INC.
 
By:
/s/ Michael W. Harlan
Name:   Michael W. Harlan
Title:     Vice President and Secretary
 
USC MANAGEMENT CO., LLC
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     Vice President and Secretary
 
USC MICHIGAN, INC.
 
By:
/s/ Michael W. Harlan
Name:   Michael W. Harlan
Title:     Vice President and Secretary

    
[Signature Page to Credit Agreement]
 

 
 

--------------------------------------------------------------------------------

 

USC PAYROLL, INC.
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     Vice President and Secretary
 
USC TECHNOLOGIES, INC.
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     Vice President and Secretary
 
U.S. CONCRETE ON-SITE, INC.
 
By:
/s/ Curt M. Lindeman
Name:   Curt M. Lindeman
Title:     Vice President and Secretary

         
[Signature Page to Credit Agreement]
  

 
 

--------------------------------------------------------------------------------

 

 
AGENTS AND LENDERS:
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank, Swingline
Lender and a Lender
   
By:
/s/ Mario Quintanilla
Name:
Mario Quintanilla
Title:
Vice President

       
[Signature Page to Credit Agreement]
  

 
 

--------------------------------------------------------------------------------

 
  
WELLS FARGO CAPITAL FINANCE, LLC, as Documentation Agent, Lead Arranger and a
Lender
   
By:
/s/ Kathy Plisko
Name:
Kathy Plisko
Title:
Managing Director

    
[Signature Page to Credit Agreement]

  

 
 

--------------------------------------------------------------------------------

 